

Exhibit 10.1



--------------------------------------------------------------------------------



FIVE-YEAR REVOLVING CREDIT AGREEMENT
dated as of
August 28, 2018,
among
MARATHON PETROLEUM CORPORATION,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.
and
RBC CAPITAL MARKETS,1 
as Joint Lead Arrangers and Joint Bookrunners
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.
and
ROYAL BANK OF CANADA,
as Documentation Agents



--------------------------------------------------------------------------------






1RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada.







--------------------------------------------------------------------------------




TABLE OF CONTENTS




Page
 
ARTICLE I
Definitions
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
25


SECTION 1.03.
Terms Generally
25


SECTION 1.04.
Accounting Terms; GAAP
25


SECTION 1.05.
Effectuation of the Andeavor Acquisition
26


 
 
 
ARTICLE II
The Credits
SECTION 2.01.
Commitments
26


SECTION 2.02.
Loans and Borrowings
26


SECTION 2.03.
Requests for Revolving Borrowings


27


SECTION 2.04.
Swingline Loans
28


SECTION 2.05.
Letters of Credit
29


SECTION 2.06.
Funding of Borrowings
34


SECTION 2.07.
Interest Elections
34


SECTION 2.08.
Termination and Reduction of Commitments
36


SECTION 2.09.
Repayment of Loans; Evidence of Debt
36


SECTION 2.10.
Prepayment of Loans
37


SECTION 2.11.
Fees
37


SECTION 2.12.
Interest
38


SECTION 2.13.
Alternate Rate of Interest
39


SECTION 2.14.
Increased Costs
40


SECTION 2.15.
Break Funding Payments
41


SECTION 2.16.
Taxes
42


SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
45


SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
46


SECTION 2.19.
Defaulting Lenders
47


SECTION 2.20.
Extension of Maturity Date
49


SECTION 2.21.
Commitment Increases
51


 
 
 
ARTICLE III
Representations and Warranties
SECTION 3.01.
Organization; Powers
52


SECTION 3.02.
Authorization; Enforceability
52


SECTION 3.03.
Governmental Approvals; No Conflicts
52


SECTION 3.04.
Financial Condition; No Material Adverse Change
52


SECTION 3.05.
Litigation and Environmental Matters
53


 
 
 
 
 
 
 
 
 



i



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




Page
 
SECTION 3.06.
Compliance with Laws; No Default
53


SECTION 3.07.
Margin Regulations; Investment Company Status
53


SECTION 3.08.
Taxes
53


SECTION 3.09.
ERISA
53


SECTION 3.10.
Disclosure
54


SECTION 3.11.
Anti-Corruption Laws and Sanctions
54


 
 
 
ARTICLE IV
Conditions
SECTION 4.01.
Closing Date
54


SECTION 4.02.
Availability Date
55


SECTION 4.03.
Each Credit Event
56


SECTION 4.04.
Conditions Precedent to Each Incremental Commitment Effective Date
56


 
 
 
ARTICLE V
Affirmative Covenants
SECTION 5.01.
Financial Statements; Ratings Change and Other Information
57


SECTION 5.02.
Notices of Defaults
58


SECTION 5.03.
Existence; Conduct of Business
59


SECTION 5.04.
Payment of Taxes and other Obligations
59


SECTION 5.05.
Maintenance of Properties; Insurance
59


SECTION 5.06.
Books and Records; Inspection Rights
59


SECTION 5.07.
Compliance with Laws
59


SECTION 5.08.
Use of Proceeds and Letters of Credit
60


 
 
 
ARTICLE VI
Negative Covenants
SECTION 6.01.
Indebtedness
60


SECTION 6.02.
Liens and Sale and Leaseback Transactions
61


SECTION 6.03.
Fundamental Changes
63


SECTION 6.04.
Transactions with Affiliates
64


SECTION 6.05.
Maximum Consolidated Net Debt to Total Capitalization Ratio
64


 
 
 
ARTICLE VII
Events of Default
 
 
 



ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)




Page
 
ARTICLE VIII
The Administrative Agent
 
 
 
ARTICLE IX
Miscellaneous
SECTION 9.01.
Notices
71


SECTION 9.02.
Waivers; Amendments
73


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
74


SECTION 9.04.
Successors and Assigns
76


SECTION 9.05.
Survival
80


SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
80


SECTION 9.07.
Severability
81


SECTION 9.08.
Right of Setoff
81


SECTION 9.09.
Subsidiary Guarantees
81


SECTION 9.10.
Governing Law; Jurisdiction; Consent to Service of Process
82


SECTION 9.11.
WAIVER OF JURY TRIAL
83


SECTION 9.12.
Headings
83


SECTION 9.13.
Confidentiality
83


SECTION 9.14.
Interest Rate Limitation
84


SECTION 9.15.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
85


SECTION 9.16.
USA Patriot Act
85


SECTION 9.17.
No Fiduciary Relationship
85





iii



--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)




SCHEDULES:
Schedule 1.01 – Certain Excluded Subsidiaries
Schedule 2.01 – Commitments
Schedule 2.05 – LC Commitments
Schedule 3.05 – Disclosed Matters
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Transactions with Affiliates
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Request
Exhibit C – Form of Interest Election Request
Exhibit D – Form of Note
Exhibit E-1 – Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 – Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-3 – Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4 – Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-1 – Form of Incremental Commitment Activation Notice
Exhibit F-2 – Form of New Lender Supplement
Exhibit G – Form of Five-Year Facility Subsidiary Guarantee




iv



--------------------------------------------------------------------------------






FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of August 28, 2018, among MARATHON
PETROLEUM CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.
The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“364-Day Facility” means the credit facility established under the 364-Day
Revolving Credit Agreement dated as of the date hereof, among the Borrower,
JPMorgan Chase Bank, N.A., as administrative agent, and the lenders party
thereto.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and any successor in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the date
hereof is $5,000,000,000.
“Agreement” means this Five-Year Revolving Credit Agreement, as it may from time
to time be amended, restated, supplemented or otherwise modified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1% per annum. For purposes
of clause (c) above, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate (or, in the event the LIBO Screen Rate is not available for
such maturity of one month, the Interpolated Screen Rate) at approximately 11:00
a.m., London time, on such day for deposits in dollars with a maturity of one
month; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero. If the Alternate Base Rate is being used as an alternate rate
of interest pursuant to Section 2.13, then the Alternate Base Rate





--------------------------------------------------------------------------------





shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above; provided that the Alternate Base Rate
shall not be less than 1% per annum. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.
“Andeavor” means Andeavor, a Delaware corporation.
“Andeavor Acquisition” means the acquisition by the Borrower of Andeavor
pursuant to the Andeavor Acquisition Agreement, in accordance with which (a)
Merger Sub 1 will merge with and into Andeavor (the “First Merger”), with
Andeavor surviving such merger as a wholly owned subsidiary of the Borrower, and
(b) immediately following the consummation of the First Merger, Andeavor will
merge with and into Merger Sub 2, with Merger Sub 2 surviving such merger, in
each case on the terms and subject to the conditions set forth in the Andeavor
Acquisition Agreement.
“Andeavor Acquisition Agreement” means the Agreement and Plan of Merger, dated
as of April 29, 2018 (including the disclosure letters relating thereto and any
amendments made thereto prior to the date of this Agreement), by and among the
Borrower, Andeavor, Merger Sub 1 and Merger Sub 2.
“Andeavor Existing Debt” means (a) 5.375% Senior Notes due 2022 outstanding
under the Indenture, dated as of September 27, 2012, by and among Andeavor, the
guarantors party thereto, if any, and U.S. Bank National Association, as
trustee, (b) 5.125% Senior Notes due 2024 outstanding under the Indenture, dated
as of March 18, 2014, by and among Andeavor, the guarantors party thereto, if
any, and U.S. Bank National Association, as trustee, (c) 4.750% Senior Notes due
2023 and 5.125% Senior Notes due 2026 outstanding under the Indenture, dated as
of December 22, 2016, by and among Andeavor, the guarantors party thereto, if
any, and U.S. Bank National Association, as trustee, (d) 3.800% Senior Notes due
2028 and 4.500% Senior Notes due 2048 outstanding under the First Supplemental
Indenture, dated as of December 21, 2017, to the Indenture, dated as of December
21, 2017, by and between Andeavor and U.S. Bank National Association, as
trustee, and (e) any other Indebtedness in the form of term loans incurred by,
or notes, debentures or similar securities issued by, Andeavor or any of its
subsidiaries (other than any subsidiary that would be an Excluded Subsidiary)
after the date of this Agreement that is outstanding on the Availability Date,
other than, in the case of this clause (e), Indebtedness of the type referred to
in Section 6.01(c) or 6.01(d).
“Andeavor Logistics” means Andeavor Logistics LP, a Delaware limited
partnership, and its successors.
“Andeavor Logistics Credit Agreement” means the Third Amended and Restated
Credit Agreement dated as of January 29, 2016, among Andeavor Logistics, the
guarantors party thereto, the lenders party thereto, and Bank of America, N.A.,
as administrative agent, and any syndicated revolving credit agreement that
replaces or refinances the foregoing, in each case, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments (disregarding, to the extent applicable
pursuant to Section 2.19, any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment at such time. If all of the Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the


2



--------------------------------------------------------------------------------





Commitments most recently in effect, giving effect to any permitted assignments
made hereunder and, to the extent applicable pursuant to Section 2.19, to any
Lender’s status as a Defaulting Lender at the time of determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees or ticking fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee
Rate/Ticking Fee Rate”, as the case may be, based upon the Applicable Ratings by
S&P, Moody’s and Fitch, respectively, as of such date:
Applicable Ratings (S&P / Moody’s / Fitch):
ABR
Spread
Eurodollar
Spread
Commitment Fee
Rate/Ticking Fee Rate
Level I
A-/A3/A- or higher
0.000%
1.000%
0.100%
Level II
BBB+/Baa1/BBB+
0.125%
1.125%
0.125%
Level III
BBB/Baa2/BBB
0.250%
1.250%
0.150%
Level IV
BBB-/Baa3/BBB-
0.500%
1.500%
0.200%
Level V
BB+/Ba1/BB+ or below


0.750%
1.750%
0.250%



For purposes of the foregoing, (a) if at any time, only one Applicable Rating
shall be in effect, the applicable Level shall be determined by reference to the
available Applicable Rating, (b) if no Applicable Rating shall be in effect
(other than by reason of the circumstances referred to in the final paragraph of
this definition), Level V shall apply, (c) if at any time there is more than one
Applicable Rating in effect and such Applicable Ratings are in different Levels,
then (i) if three Applicable Ratings are in effect, either (x) if two of the
Applicable Ratings are in the same Level, such Level will apply or (y) if all
three Applicable Ratings are in different Levels, then the Level corresponding
to the middle Applicable Rating will apply and (ii) if only two Applicable
Ratings are in effect, then the Level corresponding to the higher Applicable
Rating will apply, unless there is more than one Level between such Applicable
Ratings, in which case the Level one below that applicable to the higher of the
two such Applicable Ratings will apply, and (d) if the Applicable Ratings
established by Moody’s, S&P or Fitch shall be changed (other than as a result of
a change in the rating system of Moody’s, S&P or Fitch), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to Section
5.01 or otherwise. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.


3



--------------------------------------------------------------------------------





If the rating system of Moody’s, S&P or Fitch shall change, or if all such
rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Applicable Rating” means, for each of Moody’s, S&P and Fitch, the rating
assigned by such rating agency to the Index Debt; provided that if such rating
agency shall at any time fail to have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the final paragraph of
the definition of “Applicable Rate”), the Borrower may seek and obtain a rating
of the Facility from such rating agency, and on and after the date on which such
rating of the Facility is obtained until such time (if any) that a rating by
such rating agency for the Index Debt becomes effective again, the Applicable
Rating for such rating agency shall mean the rating assigned by such rating
agency to the Facility.
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC,
Barclays Bank PLC, Citibank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date hereof),
Mizuho Bank, Ltd., MUFG Bank, Ltd. and RBC Capital Markets.2 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent in
consultation with the Borrower.
“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon such termination and (b) the
rental payments required to be paid during the remaining term of such Sale and
Leaseback Transaction (assuming such termination provision is not exercised).
“Availability Date” means the date on which the conditions specified in Section
4.02 are satisfied (or waived in accordance with Section 9.02).



2RBC Capital Markets is the brand name for the capital markets activities of
Royal Bank of Canada.


4



--------------------------------------------------------------------------------





“Availability Period” means the period from and including the Availability Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Marathon Petroleum Corporation, a Delaware corporation.
“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04(b), which shall be substantially in the
form of Exhibit B.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a


5



--------------------------------------------------------------------------------





Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.
“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and
(f)    in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.
“CFC” means any Person that is a “controlled foreign corporation” (within the
meaning of Section 957), but only if a “United States person” (within the
meaning of Section 7701(a)(30)) that is a Loan Party or an Affiliate of a Loan
Party is, with respect to such Person, a “United States shareholder” described
in Section 951(a)(1). For purposes of this definition, all Section references
are to the Code.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the date hereof), of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
entitled to vote in the election of directors (other than such Equity Interests
having such power only by reason of the happening of a contingency which
contingency has not yet happened); or (b) a majority of the members of the board
of directors of the Borrower ceases to be composed of individuals (i) who were
members of such board on the Closing Date, (ii) whose election, nomination or
appointment to such board was approved by individuals referred to in clause (i)
above constituting at the time of such election, nomination or appointment at
least a majority of such board or (iii) whose election, nomination or
appointment to such board was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election, nomination or
appointment at least a majority of such board.


6



--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty by any Governmental Authority, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority; provided, however, that for purposes of this
Agreement (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Charges” has the meaning assigned to such term in Section 9.14.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such amount may be (a) reduced from time to time pursuant to Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased by any Commitment Increase
from time to time pursuant to Section 2.21. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
the New Lender Supplement pursuant to which such Lender shall have assumed or
provided its Commitment, as applicable.
“Commitment Increase” has the meaning assigned to such term in Section 2.21(a).
“Commitment Termination Date” means the first to occur of (a) the date of the
termination of the Andeavor Acquisition Agreement in accordance with its terms
prior to the consummation of the First Merger, (b) December 31, 2018 and (c) the
date that the Borrower terminates the Commitments in whole pursuant to Section
2.08.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Debt” means, at any date, (a) without duplication, the
aggregate amount of the Indebtedness of the Borrower and the Subsidiaries of the
type specified in clause (a), (b) (c), (d) or (g), clause (h) or (i) (so long as
obligations specified in such clause are not contingent) or clause (f) (if the


7



--------------------------------------------------------------------------------





Guarantees specified in such clause are of Indebtedness of the type referred to
above) of the definition of “Indebtedness” as of such date determined on a
consolidated basis, but excluding any Securitization Indebtedness, less (b) the
aggregate amount of cash and Cash Equivalents of the Borrower and the
Subsidiaries (other than any Securitization Subsidiary) as of such date
determined on a consolidated basis in accordance with GAAP, provided that, for
purposes of this clause (b), (i) any portion of such aggregate amount that
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower and the Subsidiaries prepared in accordance with
GAAP (other than, to the extent such Indebtedness is included in clause (a)
above, any cash and Cash Equivalents that have been deposited in a trust account
or account created or pledged or otherwise held for the sole benefit of the
holders of any Indebtedness of the Borrower or its Subsidiaries that has been,
or as a result thereof will be, defeased, terminated, redeemed, satisfied and
discharged or otherwise repaid pursuant to the applicable terms of the
definitive agreements governing such Indebtedness) shall be excluded and (ii) so
long as any Securitization Indebtedness shall be outstanding in respect of any
Securitization Transaction, such aggregate amount shall be reduced (but not
below zero) by an amount equal to the lesser of (A) the amount of the
Securitization Indebtedness outstanding at such date in respect of such
Securitization Transaction and (B) the amount of the proceeds of such
Securitization Transaction received by the Borrower or any Subsidiary (excluding
any Securitization Subsidiary) directly or indirectly (including through any
Securitization Subsidiary) from third parties. For the avoidance of doubt, the
amounts referred to above shall be determined excluding all amounts attributable
to any Excluded Subsidiary (other than any Indebtedness of any Excluded
Subsidiary of the type referred to above that shall have been Guaranteed by the
Borrower or any Subsidiary).
“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and the Subsidiaries and (ii) goodwill and other intangible assets of the
Borrower and the Subsidiaries, in each case determined on a consolidated basis
in accordance with GAAP, all as reflected in the consolidated financial
statements of the Borrower most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first
delivery of such financial statements, the most recent consolidated financial
statements of the Borrower referred to in Section 3.04(a)). For purposes of this
definition, (A) assets of the Borrower and the Subsidiaries shall exclude all
amounts attributable to the assets of any Excluded Subsidiary (or any equity
investments in any Excluded Subsidiary, but only if such equity investments are
subject to Liens permitted under Section 6.02(a)(ix)), (B) any such current
liabilities of the Borrower and the Subsidiaries shall not include any such
current liabilities of any Excluded Subsidiary, provided that to the extent such
liabilities are recourse to the Borrower or any Subsidiary, the full amount of
such liabilities that are so recourse shall be deducted for purposes of this
definition, and (C) the amount of any such assets and current liabilities of any
Subsidiary that is not wholly owned by the Borrower shall be included or
deducted, as the case may be, only to the extent of the proportional Equity
Interests directly or indirectly owned by the Borrower in such Subsidiary,
provided that, in the case of any such liabilities, to the extent such
liabilities are recourse to the Borrower or any other Subsidiary, the full
amount of such liabilities that are so recourse shall be deducted for purposes
of this definition. From and after the Availability Date, the Consolidated Net
Tangible Assets as of any date prior to the Availability Date shall be
determined on a pro forma basis to give effect to the Andeavor Acquisition.
“Consolidated Stockholders’ Equity” means, at any date, the total stockholders’
equity of the Borrower and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP, but, for the avoidance of doubt, excluding, at any
time, all amounts attributable to (including all retained earnings of) any
Person that at such time is an Excluded Subsidiary.


8



--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Borrower or
any Credit Party in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Borrower or a Credit
Party made in good faith to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Borrower’s or such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event or (e) has, or has a
Lender Parent that has, become the subject of a Bail-In Action.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.05.
“dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


9



--------------------------------------------------------------------------------





“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) a commercial bank, an insurance
company, a commercial finance company or a company engaged in making commercial
loans, in each case, which, together with its Affiliates, has a combined capital
and surplus in excess of $500,000,000, (c) any Affiliate of a Lender, (d) an
Approved Fund or (e) any other Person that is an “accredited investor” (as
defined in Regulation D under the Securities Act of 1933, as amended) and that
extends credit or makes or purchases loans in the ordinary course of its
business, other than, in each case, (i) a Defaulting Lender or a Lender Parent
thereof, (ii) the Borrower or any Subsidiary or other Affiliate of the Borrower
or (iii) a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any Indebtedness that is convertible at the option
of the holder into Equity Interests, to the extent such holder has not so
converted such Indebtedness).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any


10



--------------------------------------------------------------------------------





Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Subsidiary” means (a) each MLP Subsidiary and each of its
subsidiaries, but only for so long as such MLP Subsidiary is not wholly owned,
directly or indirectly, by the Borrower, (b) on and after the Availability Date,
each of the Persons listed on Schedule 1.01 hereto, provided that, upon prior
written notice to the Administrative Agent, the Borrower may modify such
Schedule from time to time after the Availability Date to remove any such Person
listed on Schedule 1.01 and (c) any other subsidiary of the Borrower that is
neither (i) wholly owned, directly or indirectly, by the Borrower nor (ii)
consolidated in the consolidated financial statements of the Borrower in
accordance with GAAP.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing Andeavor Credit Agreement” means the Credit Agreement dated as of
September 30, 2016, as amended and restated as of December 13, 2016 (and as
further amended from time to time), among Andeavor, the lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Credit Agreements Refinancing” means the payment in full of all
principal, interest, fees and other amounts due or outstanding under (a) the
Existing Andeavor Credit Agreement and (b) the Existing Five-Year Credit
Agreement, including, in each case, the cancellation of all letters of credit
issued and outstanding thereunder (other than any such letter of credit
designated hereunder as an Existing Letter of Credit or cash collateralized or
backstopped in a manner reasonably satisfactory to the Borrower


11



--------------------------------------------------------------------------------





and the Administrative Agent), the termination of all commitments thereunder and
discharge or release of all guarantees thereunder, if any.
“Existing Five-Year Credit Agreement” means the Five-Year Revolving Credit
Agreement dated as of July 21, 2017, among the Borrower, JPMorgan Chase Bank,
N.A., as administrative agent, and the lenders party thereto.
“Existing Letter of Credit” means any letter of credit that is issued under the
Existing Five-Year Credit Agreement or the Existing Andeavor Credit Agreement
for the account of the Borrower or any Subsidiary (or any Person that, upon the
consummation of the Andeavor Acquisition, will become a Subsidiary on the
Availability Date) by any Person that is an Issuing Bank hereunder and that,
subject to compliance with the requirements set forth in Section 2.05 as to the
maximum LC Exposure and expiration of Letters of Credit, on the Availability
Date is designated as an “Existing Letter of Credit” by written notice thereof
by the Borrower and such Issuing Bank to the Administrative Agent (which notice
shall contain a representation and warranty by the Borrower as of the
Availability Date that the conditions precedent set forth in Sections 4.03(a)
and 4.03(b) shall be satisfied immediately after giving effect to such
designation).
“Existing Maturity Date” has the meaning assigned to such term in Section
2.20(a).
“Existing Securitization Facility” means the Receivables Purchase Agreement
dated as of December 18, 2013, as amended by the First Amendment to Receivables
Purchase Agreement, dated as of July 20, 2016, by and among MPC Trade
Receivables Company LLC, Marathon Petroleum Company LP, the Purchasers (as
defined therein) from time to time party thereto, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as administrative agent, and certain other agents
from time to time party thereto.
“Extending Lender” has the meaning assigned to such term in Section 2.20(b).
“Extension Closing Date” has the meaning assigned to such term in Section
2.20(b).
“Facility” means the revolving credit facility provided for herein.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into or any official rules or legislation implementing any
such intergovernmental agreement, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any current or future regulations or official
interpretations of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower; provided
that, when such term is used in reference to any document executed by, or a
certification of, a Financial Officer, the secretary or assistant secretary of
the Borrower shall have, theretofore (including on the Closing Date) or
concurrently therewith, delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.


12



--------------------------------------------------------------------------------





“First Merger” has the meaning assigned to such term in the definition of
“Andeavor Acquisition”.
“Fitch” means Fitch Ratings, Inc., or any successor to the rating agency
business thereof.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer of the Borrower)).
Notwithstanding the foregoing, the obligations of the Borrower and its
Subsidiaries under each of (x) the Amended and Restated Chapter 537 Reserve Fund
and Financial Agreement, dated June 30, 2016, between Crowley Blue Water
Partners LLC and the United States of America, Contract No. MA-14402, and (y)
each Guaranty by the Borrower of the obligations of each of Crowley Tankers II,
LLC, Crowley Tanker Charters III, LLC, Crowley Tankers IV, LLC and Crowley
Tankers V, LLC, under that certain Amended and Restated Senior Secured Term Loan
Agreement, dated September 30, 2015 (in each case, as amended, restated,
supplemented or otherwise modified from time to time, so long as the amount of
the obligations of the Borrower and its Subsidiaries is not increased), shall
not constitute a Guarantee hereunder if and for so long as the effectiveness of
such obligations of the Borrower and its Subsidiaries is conditioned upon or
subject to the occurrence of certain events (other than the failure of the
primary obligor to pay or perform), which events have not yet occurred.
“Guarantor” means, at any time, each Subsidiary of the Borrower that is party to
a Subsidiary Guarantee as a guarantor.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


13



--------------------------------------------------------------------------------





“Increasing Lenders” has the meaning assigned to such term in Section 2.21(a).
“Incremental Commitment Activation Notice” means a notice substantially in the
form of Exhibit F-1.
“Incremental Commitment Effective Date” means any Business Day designated as
such in an Incremental Commitment Activation Notice or, if later, the first date
on which each condition set forth in Section 4.04 shall have been satisfied or
waived with respect to the Commitment Increase set forth therein.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and for which reserves in
conformity with GAAP have been provided), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (other than Liens on Equity Interests in Joint Ventures
or Excluded Subsidiaries, in each case, which are permitted under Section
6.02(a)(ix)), whether or not the Indebtedness secured thereby has been assumed,
but only to the extent of such property’s fair market value, (f) all Guarantees
by such Person of Indebtedness of others (other than Guarantees solely in the
form of Liens on Equity Interests in Joint Ventures or Excluded Subsidiaries, in
each case, which are permitted under Section 6.02(a)(ix)), (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is legally liable
therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The Indebtedness
of any Person shall not include endorsements of checks, bills of exchange and
other instruments for deposit or collection in the ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 3.10.
“Information Memorandum” means the Confidential Information Memorandum dated
July 30, 2018, relating to the Borrower and the Facility.
“Initial Borrowing” has the meaning assigned to such term in Section 2.21(b).


14



--------------------------------------------------------------------------------





“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07, which shall be
substantially in the form of Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day following the last day of each March,
June, September and December, (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Swingline Loan, the day that
such Swingline Loan is required to be repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter or, with the consent of each Lender, any other period,
in each case, as the Borrower may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless (other than in the case
of a one week Interest Period) such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period of one month or more
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Screen Rate” means, with respect to any period, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
LIBO Screen Rate for the longest maturity for which a LIBO Screen Rate is
available that is shorter than such period and (b) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such period, in each case, as of the time the Interpolated Screen
Rate is required to be determined in accordance with the other provisions
hereof.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Bank of America, N.A., Barclays Bank PLC, Citibank, N.A.,
Mizuho Bank, Ltd., MUFG Bank, Ltd., Royal Bank of Canada and any other Lender
that becomes an Issuing Bank pursuant to Section 2.05(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, other than any such Person
that ceases to be an Issuing Bank hereunder pursuant to Section 2.05(i). Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate (it being agreed that such Issuing Bank shall cause such
Affiliate to comply with the requirements of Section 2.05 with respect to such
Letters of Credit).
“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Subsidiary with one or more third parties so long as
such joint venture entity does not constitute a subsidiary.
“LC Commitment” means, with respect to any Issuing Bank, the maximum permitted
amount of the Total LC Exposure that may be attributable to Letters of Credit
issued by such Issuing Bank. The amount of each Issuing Bank’s LC Commitment is
set forth in Schedule 2.05 or, in the case of any


15



--------------------------------------------------------------------------------





Issuing Bank that becomes an Issuing Bank hereunder pursuant to Section 2.05(j),
in a written agreement referred to in such Section, or, in each case, is such
other maximum permitted amount with respect to any Issuing Bank as may have been
agreed in writing (and notified in writing to the Administrative Agent) by such
Issuing Bank and the Borrower.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.
“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time, adjusted to give
effect to any reallocation under Section 2.19(c) of the LC Exposures of
Defaulting Lenders in effect at such time.
“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.
“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any New Lender that
shall have become a party hereto pursuant to Section 2.21 and (c) any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” means each Existing Letter of Credit and any other letter of
credit issued pursuant to this Agreement, other than any such letter of credit
that shall have ceased to be a Letter of Credit outstanding hereunder pursuant
to Section 9.05.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
(a) if no LIBO Screen Rate shall be available at such time for such Interest
Period but LIBO Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the “LIBO Rate” for such Interest Period
shall be Interpolated Screen Rate at such time and (b) if the LIBO Rate,
determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero.
“LIBO Screen Rate” means, for any date and time, with respect to any Eurodollar
Borrowing for any Interest Period, or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) for a period
equal in length to such Interest Period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01 or LIBOR02) or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that published such rate from time to
time as selected by the Administrative Agent from time to time in its reasonable
discretion.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” means a Revolving Loan or a Swingline Loan, as the context may require.


16



--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, each New Lender Supplement, each
Subsidiary Guarantee (if any), any agreement designating an additional Issuing
Bank as contemplated by Section 2.05(j) and, other than for purposes of Section
9.02, any agreement between the Borrower and any Issuing Bank regarding such
Issuing Bank’s LC Commitment or the respective rights and obligations between
the Borrower and such Issuing Bank in connection with the issuance of Letters of
Credit and each promissory note executed and delivered by the Borrower under
Section 2.09(e) (if any).
“Loan Parties” means the Borrower and each Guarantor.
“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the
Guarantors, taken as a whole, to perform their obligations under the Loan
Documents or (c) the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means the fifth anniversary of the Availability Date, subject to
the extension thereof with respect to all or part of the Commitments pursuant to
Section 2.20.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Merger Sub 1” means Mahi Inc., a Delaware corporation and a wholly owned
subsidiary of the Borrower.
“Merger Sub 2” means Mahi LLC, a Delaware limited liability company and a wholly
owned subsidiary of the Borrower.
“MLP Subsidiary” means MPLX and, on and after the Availability Date, Andeavor
Logistics.
“MNPI” means material information concerning the Borrower, Andeavor, any of
their respective Affiliates or any securities of any of the foregoing that has
not been disseminated in a manner making it available to investors generally,
within the meaning of Regulation FD under the Exchange Act. For purposes of this
definition, “material information” means information concerning the Borrower,
Andeavor, any of their respective Affiliates or any securities of any of the
foregoing that could reasonably be expected to be material for purposes of the
United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“MPLX” means MPLX LP, a Delaware limited partnership, and its successors.


17



--------------------------------------------------------------------------------





“MPLX Credit Agreement” means the Credit Agreement dated as of July 21, 2017,
among MPLX, the lenders party thereto and Wells Fargo Bank, National
Association, as the administrative agent, and any syndicated revolving credit
agreement that replaces or refinances the foregoing, in each case, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Lender” has the meaning assigned to such term in Section 2.21(a).
“New Lender Supplement” has the meaning assigned to such term in Section
2.21(a).
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” means, with respect to any extension of the Maturity Date
pursuant to Section 2.20, any Lender that has not consented to, or has been
deemed not to have consented to, such extension pursuant to Section 2.20.
“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Guarantor.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on the preceding Business Day and (b) the Overnight Bank Funding
Rate in effect on such Business Day; provided that if none of such rates are
published for any such preceding Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction at 11:00 a.m., New York City time, on
such day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided further that if the NYFRB Rate,
determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero.
“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.18).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website


18



--------------------------------------------------------------------------------





from time to time) and published on the next succeeding Business Day by the
NYFRB as an overnight bank funding rate (from and after such date as the NYFRB
shall commence to publish such composite rate).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that (i) are not yet due, (ii) are not more
than 60 days past due and not subject to penalties for non-payment or (iii) are
being contested in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.04;
(c) pledges and deposits made (i) in compliance with, or deemed trusts arising
in connection with, workers’ compensation, unemployment insurance and other
social security laws or regulations (other than Liens imposed by ERISA) or (ii)
in respect of letters of credit, bank guarantees, performance bonds or similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), government contracts, leases
(other than Capital Lease Obligations), statutory obligations (other than Liens
imposed by ERISA), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business or
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(e) judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
(g) any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality of either, to secure
partial, progress or advance payments to the Borrower or any Subsidiary pursuant
to the provisions of any contract or any statute;


19



--------------------------------------------------------------------------------





(h) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;
(i) Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $100,000,000;
(j) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;
(k) Liens that are contractual rights of set-off;
(l) Liens on cash and Cash Equivalents made to defease or to satisfy and
discharge any debt securities;
(m) contractual Liens arising under contracts for sale, transportation or
exchange of oil, natural gas or refined products, terminal and storage
agreements and other similar agreements entered into in the ordinary course
business of the Borrower and its Subsidiaries, in each case granted to secure
compliance with the applicable agreement and limited to the property that is the
subject of the applicable agreement, provided that any such Liens are for claims
which are not delinquent or which are being contested in good faith and, if
applicable, for which adequate reserves have been maintained to the extent
required by GAAP, and provided further that any such Lien does not materially
impair the use of the property covered by such Lien for the purposes for which
such property is held by the Borrower or the applicable Subsidiary or materially
impair the value of such property subject thereto;
(n) Liens on earnest money deposits made by the Borrower or any Subsidiary in
connection with any letter of intent or purchase agreement with respect to an
acquisition or other investment permitted hereunder;
(o) customary Liens arising under sale agreements related to any disposition
permitted hereunder, provided that such Liens extend only to the property to be
disposed of; and
(p) deposits of cash and Cash Equivalents securing deductibles, self-insurance,
insurance premiums, co-payment, co-insurance, retentions and similar obligations
(other than Indebtedness) to providers of insurance, provided that such Liens
are granted, and such obligations are incurred, in the ordinary course of
business;
provided that the term “Permitted Encumbrances” shall not include any Lien
(other than any Lien referred to in clause (l) above) securing Indebtedness of
the type included in clause (a) of the definition of the term “Consolidated Net
Debt”.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect


20



--------------------------------------------------------------------------------





of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.01(d).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Recipient” means the Administrative Agent, any Lender and any Issuing Bank, or
any combination thereof (as the context requires).
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Removal Effective Date” has the meaning assigned to such term in Article VIII.
“Required Lenders” means, at any time, subject to Section 2.19, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments of all
Lenders at such time.
“Responsible Officer” means, with respect to any Person, the chief executive
officer, the president, the general counsel or any Financial Officer of such
Person or the General Partner of such Person; provided that, when such term is
used in reference to any document executed by, or a certification of, a
Responsible Officer, the secretary or assistant secretary of such Person shall,
at the request of the Administrative Agent, deliver an incumbency certificate to
the Administrative Agent as to the authority of such individual.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans at
such time, plus (b) such Lender’s LC Exposure at such time, plus (c) (except for
the purposes of calculating the commitment fee in accordance with Section
2.11(a)) such Lender’s Swingline Exposure at such time.
“Revolving Loan” has the meaning assigned to such term in Section 2.01.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to the rating agency business thereof.
“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of any property (whether such
property is now owned or hereafter acquired) that has been or is to be sold or
transferred by the Borrower or any Subsidiary to such Person or any of its
Affiliates, other than (a) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years and (b) leases between
the Borrower and a Subsidiary or between Subsidiaries.


21



--------------------------------------------------------------------------------





“Sanctioned Country” means a country, territory or region that is itself the
subject or target of any Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in clause (a) or (b) above.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by the OFAC or the United States Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
“Securitization Indebtedness” means (a) any Indebtedness of a Securitization
Subsidiary issued or incurred under any Securitization Transaction and (b) in
the case of any Securitization Transaction that is a purchase and sale, or
otherwise does not involve issuance or incurrence of Indebtedness, the
uncollected amount of the Securitization Receivables sold without recourse to
one or more third party purchasers or investors pursuant to such Securitization
Transaction, net of any such Securitization Receivables that have been written
off as uncollectible.
“Securitization Receivables” has the meaning assigned to such term in the
definition of “Securitization Transaction”.
“Securitization Subsidiary” means, with respect to any Person, any special
purpose subsidiary or special purpose Affiliate to which such Person sells,
conveys or otherwise transfers, and in connection therewith grants a Lien on,
Securitization Receivables pursuant to a Securitization Transaction.
“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) in connection with
which the Borrower or any Affiliate of the Borrower may sell, convey or
otherwise transfer, and in connection therewith grant a Lien on, accounts,
payments, receivables, accounts receivable, rights to future lease payments or
residuals or similar rights to payment and in each case any related assets (the
“Securitization Receivables”) to a Securitization Subsidiary or directly to one
or more investors or purchasers, provided, in each case, that any obligations
arising therefrom do not permit or provide recourse to the Borrower or any
Subsidiary (other than a Securitization Subsidiary) or any property or asset of
the Borrower or any Subsidiary (other than the property or assets of a
Securitization Subsidiary or any Equity Interests in a Securitization
Subsidiary), other than with respect to any representations, warranties,
servicer obligations, covenants and indemnities entered into by the Borrower or
any Subsidiary of a type that are reasonable and customary in securitizations of
Securitization Receivables. The parties hereto acknowledge and agree that the
representations, warranties, servicer obligations, covenants and indemnities
contained in the Existing Securitization Facility, as in effect on the date
hereof, are reasonable and customary.
“Significant Subsidiary” has the meaning ascribed to such term under Regulation
S-X promulgated under the Exchange Act. Unless otherwise specified, all
references herein to a Significant Subsidiary or Significant Subsidiaries shall
refer to a Significant Subsidiary or Significant Subsidiaries of the Borrower.
From and after the Availability Date, the determination of whether a Subsidiary
was a


22



--------------------------------------------------------------------------------





Significant Subsidiary as of any date prior to the Availability Date shall be
determined on a pro forma basis to give effect to the Andeavor Acquisition.
“Specified Date” means the 90th day after the Availability Date or such later
date (but not beyond the 120th day after the Availability Date) as may be agreed
to by the Administrative Agent, in its sole discretion.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsequent Borrowing” has the meaning assigned to such term in Section 2.21(b).
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent.
“Subsidiary” means any subsidiary of the Borrower, other than any Excluded
Subsidiary; provided that solely for purposes of Sections 3.06 (as to the first
sentence thereof), 3.11, 5.07 and 5.08 (and any defined terms as such terms are
used in such Sections), (a) each MLP Subsidiary and its consolidated
subsidiaries (other than any consolidated subsidiary that (i) is not wholly
owned by any MLP Subsidiary, (ii) is not Controlled by any MLP Subsidiary and
(iii) has been designated as an “Excluded Venture” or an “Unrestricted
Subsidiary” (or a term having a similar meaning and effect) under, and in
accordance with the terms of, either the MPLX Credit Agreement or the Andeavor
Logistics Credit Agreement) and (b) each Excluded Subsidiary referred to in
clause (b) of the definition of such term (other than any such Excluded
Subsidiary that (i) is not wholly owned by the Borrower or any MLP Subsidiary
and (ii) is not Controlled by the Borrower or any MLP Subsidiary) shall, in each
case, be deemed to be a Subsidiary.
“Subsidiary Guarantee” means a guarantee of the Borrower’s obligations hereunder
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is the Swingline Lender, Swingline Loans made by it
and


23



--------------------------------------------------------------------------------





outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section 2.19 of the Swingline Exposure of Defaulting
Lenders in effect at such time, and (b) in the case of any Lender that is the
Swingline Lender, the aggregate principal amount of all Swingline Loans made by
such Lender and outstanding at such time to the extent that the other Lenders
shall not have funded their participations in such Swingline Loans.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, and any replacement thereof pursuant to Article VIII.
“Swingline Loan” has the meaning assigned to such term in Section 2.04.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Ticking Fee End Date” has the meaning assigned to such term in Section 2.11(c).
“Total Capitalization” means, at any date, the sum of the Consolidated Net Debt
and the Consolidated Stockholders’ Equity as of such date.
“Total LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.
“Total Revolving Credit Exposure” means, at any time, the sum of (a) the
aggregate outstanding principal amount of all Revolving Loans at such time, plus
(b) the Total LC Exposure at such time plus (c) the aggregate outstanding
principal amount of all Swingline Loans at such time.
“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party, the borrowing of Loans and the issuance of Letters of
Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“USA Patriot Act” has the meaning assigned to such term in Section 9.16.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(D)(2).
“wholly owned” means, when used in reference to any subsidiary of any Person,
that all of the Equity Interests in such Subsidiary are directly or indirectly
(through one or more other wholly owned subsidiaries of such Person) owned by
such Person, excluding directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law.


24



--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights. Except as otherwise provided herein and unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement) herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) with respect to
the determination of any period of time, the word “from” means “from and
including” and the word “to” means “to but excluding” and (f) reference to any
law, rule or regulation means such as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time.

SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith (it being agreed, in
the case of any such amendment that is solely in respect of an accounting change
described in Financial Accounting Standards Board Accounting Standards
Codification 842 or 606 (or any other Accounting Standards Codifications having
a similar result or effect) (and related interpretations), that no amendment
fees shall be required to be paid by the Borrower to the Lenders (but the
Borrower shall be responsible for costs and


25



--------------------------------------------------------------------------------





expenses relating to such amendment in accordance with the terms of this
Agreement)). Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (a) any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein, (b) any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification having a similar result or effect) (and
related interpretations) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, (c) any valuation of
Indebtedness below its full stated principal amount as a result of application
of Financial Accounting Standards Board Accounting Standards Update No. 2015-03,
it being agreed that Indebtedness shall at all times be valued at the full
stated principal amount thereof, or (d) the Financial Accounting Standards Board
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
the extent any lease (or similar arrangement conveying the right to use) would
be required to be treated as a capital lease thereunder where such lease (or
similar arrangement) would have been treated as an operating lease under GAAP as
in effect immediately prior to the effectiveness of the Financial Accounting
Standards Board Accounting Standards Codification 842.

SECTION 1.05.    Effectuation of the Andeavor Acquisition. On the Availability
Date, (a) all references herein to the Borrower and the Subsidiaries shall be
deemed to be references to such Persons, and (b) all the representations and
warranties of the Borrower and the other Loan Parties contained in this
Agreement and the other Loan Documents shall be deemed made, in each case, after
giving effect to the Andeavor Acquisition, unless the context otherwise
requires.

ARTICLE II

The Credits

SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make loans denominated in dollars to the Borrower
(each such loan, a “Revolving Loan”) from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
Total Revolving Credit Exposure exceeding the Aggregate Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Swingline Loan shall be made
in accordance with the procedures set forth in Section 2.04. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.


26



--------------------------------------------------------------------------------





(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000, provided that a Swingline Loan may
be in an amount that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 15 Eurodollar Revolving Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.

SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall submit, by fax or electronic mail (in .pdf or .tif
format), a Borrowing Request, signed by its Responsible Officer, to the
Administrative Agent (a) in the case of a Eurodollar Revolving Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Revolving Borrowing, not
later than 1:00 p.m., New York City time, on the date of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable (provided that any such
Borrowing Request delivered on or prior to the Availability Date may be
conditioned on the consummation of the Andeavor Acquisition, in which case such
Borrowing Request may be revoked by the Borrower (by notice to the
Administrative Agent prior to the time that the Revolving Loans are made by the
Lenders) if such condition is not satisfied) and shall specify the following
information in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Revolving Borrowing or a
Eurodollar Revolving Borrowing;
(iv)    in the case of a Eurodollar Revolving Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06, or, in
the case of an ABR Revolving Borrowing requested to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e), the identity of the Issuing
Bank that has made such LC Disbursement.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Revolving Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolving Loan to be
made as part of the requested Revolving Borrowing.


27



--------------------------------------------------------------------------------






SECTION 2.04.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make loans denominated in dollars
to the Borrower (each such loan, a “Swingline Loan”) from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $250,000,000, (ii) the Total Revolving
Credit Exposure exceeding the Aggregate Commitments or (iii) the Revolving
Credit Exposure of any Lender exceeding its Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall submit, by fax or
electronic mail (in .pdf or .tif format), a Borrowing Request, signed by its
Responsible Officer, to the Administrative Agent not later than 2:00 p.m., New
York City time, on the day of the proposed Swingline Loan. Each such Borrowing
Request shall be irrevocable and shall specify the requested date (which shall
be a Business Day), amount of the requested Swingline Loan and, in the case of a
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), the identity of the Issuing Bank that has made such
LC Disbursement. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may, by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day,
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will be required to
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees to pay, promptly upon receipt of notice as
provided above (and in any event, if such notice is received by 12:00 noon, New
York City time, on a Business Day, no later than 2:00 p.m., New York City time
on such Business Day and if received after 12:00 noon, New York City time, on a
Business Day, no later than 10:00 a.m., New York City time, on the immediately
succeeding Business Day), to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the Borrower deemed made pursuant to
Section 4.03. Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other Person on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any


28



--------------------------------------------------------------------------------





such amounts received by the Administrative Agent shall be promptly remitted by
the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request that any Issuing Bank
issue Letters of Credit for the Borrower’s account, denominated in dollars and
in a form reasonably acceptable to the applicable Issuing Bank, at any time and
from time to time during the Availability Period, in support of obligations of
the Borrower or any of its Subsidiaries. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, the Borrower
shall not request, and no Issuing Bank shall have any obligation to issue, any
Letter of Credit the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person or in any
Sanctioned Country or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. No Issuing Bank shall be required to
issue commercial Letters of Credit if such Letters of Credit are not of the type
approved for issuance by such Issuing Bank consistent with its internal
policies. An Issuing Bank shall not be under any obligation to issue, amend,
renew or extend any Letter of Credit if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing, amending, renewing or extending such
Letter of Credit, or any law, rule or regulation of any Governmental Authority
applicable to such Issuing Bank or any request, rule, guideline or directive
from any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular. Each
Existing Letter of Credit shall be deemed, for all purposes of this Agreement
(including paragraphs (d) and (e) of this Section), to be a Letter of Credit
issued hereunder and the Borrower shall be deemed to be the applicant and
account party for each Existing Letter of Credit. The Borrower unconditionally
and irrevocably agrees that, in the case of any Existing Letter of Credit issued
for the account of any Subsidiary, the Borrower will be fully responsible for
the reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.11(b) to the same extent as if it were the
sole account party in respect of such Existing Letter of Credit.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal (other than an automatic renewal permitted pursuant to
paragraph (c) of this Section) or extension of an outstanding Letter of Credit
issued by any Issuing Bank), the Borrower shall hand deliver or fax (or transmit
by electronic communication (in .pdf or .tif format), if arrangements for doing
so have been approved by the recipient) to such Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form signed by the Borrower in
connection with any such request. A Letter of Credit shall be issued, amended,
renewed or extended by the applicable Issuing Bank only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and


29



--------------------------------------------------------------------------------





warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the Total Revolving Credit Exposure shall not exceed the
Aggregate Commitments, (ii) the Revolving Credit Exposure of any Lender shall
not exceed its Commitment, (iii) the portion of the Total LC Exposure
attributable to Letters of Credit issued by such Issuing Bank will not exceed
its LC Commitment, (iv) the Total LC Exposure will not exceed $3,000,000,000 and
(v) in the event the Maturity Date shall have been extended as provided in
Section 2.20, the Total LC Exposure attributable to Letters of Credit expiring
after any Existing Maturity Date shall not exceed the Aggregate Commitments that
shall have been extended to a date after the latest expiration date of such
Letters of Credit. Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (l) of this Section.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) unless a later date is otherwise agreed
to in writing by the applicable Issuing Bank and the Administrative Agent, the
date that is one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) three Business Days prior to the Maturity Date;
provided that any Letter of Credit may provide for the automatic renewal thereof
for additional periods which shall not extend beyond three Business Days prior
to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit, the occurrence and
continuance of a Default, any reduction or termination of the Commitments or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that, in issuing, amending, renewing or extending any Letter of
Credit, the relevant Issuing Bank shall be entitled to rely, and shall not incur
any liability for relying, upon the representation of and warranty of the
Borrower deemed made pursuant to Section 4.03.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 5:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 5:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, at its election and subject to the conditions to borrowing set
forth herein,


30



--------------------------------------------------------------------------------





request in accordance with Section 2.03 or 2.04, as applicable, that such
payment be financed with an ABR Revolving Borrowing (if such LC Disbursement is
not less than $1,000,000) or a Swingline Loan in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the applicable
Issuing Bank shall promptly notify the Administrative Agent thereof, and the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice (and in
any event, if such notice is received by 12:00 noon, New York City time, on a
Business Day, no later than 2:00 p.m., New York City time on such Business Day
and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse any Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever, and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (v) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders,
any Issuing Bank or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that the applicable
Issuing Bank shall be deemed to have exercised care in each such determination
unless a court of competent jurisdiction


31



--------------------------------------------------------------------------------





shall have determined by a final, non-appealable judgment that such Issuing Bank
was grossly negligent or acted with willful misconduct in connection with such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank and shall promptly
notify the Administrative Agent and the Borrower by telephone, fax or electronic
mail (and, in the case of telephonic notice, promptly confirmed by hand
delivery, fax or electronic mail) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement in
full, at the rate per annum then applicable to ABR Revolving Loans; provided
that (i) if the Borrower makes such reimbursement on the date such LC
Disbursement is made, interest shall accrue for such day if such reimbursement
is made after 2:00 p.m., New York City time, on such day and (ii) if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(c) shall apply. Interest accrued pursuant
to this paragraph shall be paid to the Administrative Agent, for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the Borrower reimburses the applicable LC Disbursement in full.
(i)    Termination of an Issuing Bank. Any Issuing Bank may be terminated at any
time upon not less than 10 Business Days’ prior written notice by the Borrower
to the Administrative Agent and such Issuing Bank. The Administrative Agent
shall notify the Lenders of any such termination of an Issuing Bank. After the
termination of an Issuing Bank hereunder, such Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such termination, but shall not be required to amend, renew or extend any
such Letter of Credit or to issue additional Letters of Credit.
(j)    Designation of Additional Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower, the Administrative Agent and such designated Lender and, from and
after the effective date of such agreement, (i) such Lender shall have all the
rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Lender in its capacity as an issuer of Letters of Credit hereunder.


32



--------------------------------------------------------------------------------





(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
maintained with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Banks and the Lenders, an amount in
cash equal to the Total LC Exposure as of such date plus any accrued and unpaid
fees and interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Sections 2.10(c) and 2.19. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits (in
the event any such investment is made pursuant to the following sentence), such
deposits shall not bear interest. The Administrative Agent shall not be required
to invest any such deposits; provided that if the Administrative Agent elects to
invest any such deposits, the Administrative Agent shall invest such deposits in
one or more types of Cash Equivalents, and such investments shall be at the
Borrower’s risk and expense. Interest or profits, if any, on such investments
shall accumulate in such account. Moneys in such account shall, notwithstanding
anything to the contrary in Section 2.17(b), be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Total LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to in the case of any such application at a time when any Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral shall be less than the aggregate LC Exposure of all the Defaulting
Lenders) the consent of each Issuing Bank), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.10(c), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower to the
extent that, after giving effect to such return, the Total Revolving Credit
Exposure would not exceed the Aggregate Commitments and no Event of Default
shall have occurred and be continuing. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.19, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as
promptly as practicable to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Commitments of the Non-Defaulting
Lenders and/or the remaining cash collateral and no Event of Default shall have
occurred and be continuing.
(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such


33



--------------------------------------------------------------------------------





day, the date of such failure and the amount of such LC Disbursement and (v) on
any other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
(m)    Letter of Credit Amounts. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.

SECTION 2.06.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time (or, in the case of
Revolving Loans to be made on the Availability Date, such earlier time on such
day as may be specified by the Administrative Agent to the Lenders, provided
that such time shall be, (i) if the applicable Borrowing Request is delivered on
the Availability Date, not less than two hours after the time the Lenders shall
have been advised by the Administrative Agent of its receipt of such Borrowing
Request, or (ii) if the applicable Borrowing Request is delivered not later than
1:00 p.m., New York City time, on the Business Day immediately preceding the
Availability Date, 10:00 a.m., New York City time, on the Availability Date), to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly remitting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of payment to be made by such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of payment to be made by the
Borrower, the interest rate applicable to the Loans comprising such Borrowing.
If the Borrower and such Lender shall both pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.07.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the Borrower may, at any time and from time to time, elect to
convert such Revolving Borrowing to a different Type or to continue such
Revolving Borrowing and, in the case


34



--------------------------------------------------------------------------------





of a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Revolving Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Revolving Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall submit,
by fax or electronic mail (in .pdf or .tif format), an Interest Election
Request, signed by its Responsible Officer, to the Administrative Agent by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:
(i)    the Revolving Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Revolving
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Revolving Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Revolving Borrowing is to be an ABR Borrowing or
a Eurodollar Borrowing; and
(iv)    if the resulting Revolving Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Revolving Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default under clause (h) or (i) of Article VII has occurred and is
continuing with respect to the Borrower, or if any other Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, notifies the Borrower of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Revolving Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Revolving Borrowing at the end of the Interest Period applicable
thereto.


35



--------------------------------------------------------------------------------








SECTION 2.08.    Termination and Reduction of Commitments. (a) Unless previously
terminated pursuant to the terms of this Agreement, the Commitments shall
terminate on the Maturity Date (as it may be extended with respect to some or
all of the Commitments pursuant to Section 2.20).
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $50,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Total Revolving Credit Exposure would exceed the Aggregate
Commitments.
(c)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that any such notice of termination or reduction of the
Commitments may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay, without premium or penalty (but subject to
Section 2.15), (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Loan of such Lender on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Borrowing of Revolving Loans is made, the
Borrower shall repay all Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, in
the case of Eurodollar Loans, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to


36



--------------------------------------------------------------------------------





such Lender substantially in the form of Exhibit D. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein.

SECTION 2.10.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty (but subject to Section 2.15), upon the giving of
prior notice in accordance with paragraph (b) of this Section.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 1:00
p.m., New York City time, one Business Day before the date of prepayment, (ii)
in the case of prepayment of an ABR Revolving Borrowing, not later than 1:00
p.m., New York City time, on the same Business Day as the date of prepayment, or
(iii) in the case of prepayment of a Swingline Loan, not later than 2:00 p.m.,
New York City time, on the same Business Day as the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that a notice of prepayment of any Borrowing may state that such notice is
conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.
(c)    If, on any date, the Administrative Agent notifies the Borrower that the
Total Revolving Credit Exposure exceeds the Aggregate Commitments on such date,
the Borrower shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Loans owing by the Borrower in an aggregate amount sufficient to reduce the
Total Revolving Credit Exposure to an amount not exceeding the Aggregate
Commitments on such date. If any such excess remains after prepayment in full of
the aggregate outstanding Loans, the Borrower shall provide cash collateral in
the manner set forth in Section 2.05(k) in an amount equal to 100% of such
excess.

SECTION 2.11.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount (if any) by which the Commitment of such
Lender exceeds the Revolving Credit Exposure of such Lender during the period
from and including the Availability Date to but excluding the date on which such
Commitment terminates. Commitment fees accrued through and including the last
day of March, June, September and December of each year shall be payable in
arrears on the fifteenth day after such last day (or if not a Business Day, the
next following Business Day), commencing on the first such date to occur after
the Availability Date; provided that accrued commitment fees shall be payable on
the date on which the Commitments terminate. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to


37



--------------------------------------------------------------------------------





unreimbursed LC Disbursements) during the period from and including the
Availability Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank, for its own account, a fronting fee with
respect to each Letter of Credit issued by it in the amount agreed between such
Issuing Bank and the Borrower prior to the issuance of such Letter of Credit, on
the average daily amount of the Total LC Exposure attributable to such Letter of
Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the later of the
Availability Date and the date of issuance of such Letter of Credit to but
excluding the date on which there ceases to be any LC Exposure attributable to
such Letter of Credit and (iii) to each Issuing Bank, for its own account, such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable in arrears
on the fifteenth day after such last day (or if not a Business Day, the next
following Business Day), commencing on the first such date to occur after the
Availability Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
30 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The amount of
participation and fronting fees payable hereunder shall be set forth in a
written invoice or other notice delivered to the Borrower by the Administrative
Agent or, in the case of fronting fees, by the applicable Issuing Bank.
(c)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a ticking fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender during the period (i) commencing
on the date that is 91 days after the Closing Date and (ii) ending on the
earlier of (A) the Availability Date and (B) the Commitment Termination Date
(the date in this clause (ii) being referred to as the “Ticking Fee End Date”).
Accrued and unpaid ticking fees shall be payable on the Ticking Fee End Date.
All ticking fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the Ticking Fee End Date).
(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees, participation fees and ticking fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

SECTION 2.12.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the


38



--------------------------------------------------------------------------------





case of any other amount, 2.000% per annum plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears (i) through the
last day of each March, June, September and December, on each Interest Payment
Date for such Loan and (ii) upon termination of the Commitments; provided that
(A) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (B) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent in accordance with the
terms hereof, and such determination shall be conclusive absent manifest error.

SECTION 2.13.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Revolving Borrowing:
(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof (which may be by
electronic mail) to the Borrower and the Lenders as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any ABR Revolving
Borrowing to, or continuation of any Eurodollar Revolving Borrowing as, a
Eurodollar Revolving Borrowing shall be ineffective and (B) if any Borrowing
Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as an ABR Revolving Borrowing.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i)  of this Section have arisen (including because the LIBO
Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in paragraph (a)(i) of this Section have not arisen but (w) the supervisor for
the administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
supervisor for the administrator or the administrator of the LIBO Screen Rate
has made a public statement identifying a specific date after which the LIBO
Screen Rate will permanently or indefinitely cease to be published or (y) the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having


39



--------------------------------------------------------------------------------





jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor in good faith to establish an alternate rate of
interest to the Adjusted LIBO Rate that gives due consideration to the then
prevailing market convention in the United States for determining a rate of
interest for syndicated loans denominated in US Dollars at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (it being understood that such
amendment shall not reduce the Applicable Rate); provided that if such
alternative rate of interest shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within 10 Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this paragraph (b) (but, in the case of the circumstances described in
clause (ii) of the first sentence of this paragraph (b), only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), clauses (A) and (B) of paragraph (a) of this Section
shall be applicable.

SECTION 2.14.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Excluded Taxes described in clauses (b)
through (d) of the definition of “Excluded Taxes”) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any Loan) or to
increase the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then, subject to paragraphs (c) and (d) of this Section, the Borrower will pay
to such Recipient such additional amount or amounts as will compensate such
Recipient for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines in good faith that any
Change in Law affecting such Lender or such Issuing Bank or any lending office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitment of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that


40



--------------------------------------------------------------------------------





which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time, subject to paragraphs (c) and
(d) of this Section, the Borrower will pay to such Lender or such Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered; provided that such Lender or such
Issuing Bank is generally seeking, or intends generally to seek, compensation
from similarly situated borrowers under similar credit facilities (to the extent
such Lender or such Issuing Bank has the right under such similar credit
facilities to do so) with respect to such Change in Law regarding capital or
liquidity requirements.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, including in reasonable summary detail a description of the basis for
such claim for compensation and a calculation of such amount or amounts, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower in writing of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure (other than as a result of the
failure of a Lender to fund a Loan required to be funded hereunder) to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.03 or 2.10(b) and is revoked in accordance therewith),
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18 or (e) the operation of Section 2.21(b) on any
Incremental Commitment Effective Date, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event in accordance with the terms of this Section. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section, including in reasonable summary detail a
description of the basis for such compensation and a


41



--------------------------------------------------------------------------------





calculation of such amount or amounts, shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.

SECTION 2.16.    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If an applicable withholding agent determines, in its sole
discretion exercised in good faith, that it is so required to deduct or withhold
Taxes, then such withholding agent may so deduct or withhold and shall timely
pay the full amount of deducted or withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such deduction or withholding (including such
deductions or withholdings applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for the full amount of any Indemnified Taxes
that are paid or payable (without duplication) by such Recipient or required to
be withheld or deducted from a payment to such Recipient in connection with any
Loan Document (including amounts paid or payable under this paragraph), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this paragraph shall be
paid within 20 days after the Recipient delivers to any Loan Party (with a copy
to the Administrative Agent) a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim, which certificate shall be conclusive absent manifest
error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph shall be paid within
10 days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent, which certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document from any other source against any
amount then due to the Administrative Agent under this paragraph.


42



--------------------------------------------------------------------------------





(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A) through (F) and Section 2.16(f)(iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.16(f). If any form or certification previously delivered pursuant to this
Section 2.16(f) expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within 10 days
after such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), duly
completed and executed copies of whichever of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding Tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of the applicable certificate provided in Exhibits E-1 through E-4 (a “U.S.
Tax Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A)


43



--------------------------------------------------------------------------------





of the Code, (b) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (1) an IRS Form W-8IMY on behalf of itself
and (2) the relevant forms and other documentation prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
and one or more of its direct or indirect partners are claiming the exemption
for portfolio interest under Section 881(c) of the Code, such Lender may provide
a U.S. Tax Certificate on behalf of such direct or indirect partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction in, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-Tax position than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.


44



--------------------------------------------------------------------------------





(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
the repayment, satisfaction or discharge of all obligations under any Loan
Document and the termination of this Agreement or any provision hereof.
(i)    Defined Terms. For purposes of this Section 2.16, the term “Lender”
includes each Issuing Bank, and the term “applicable law” includes FATCA.

SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Except as provided in Section 2.05(e), the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without any defense, set off, recoupment or counterclaim. The Borrower
shall make each reimbursement of LC Disbursements required to be made by it
prior to the time for such payments set forth in Section 2.05(e). Any amounts
received after the time set forth above or in Section 2.05(e), as applicable, on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
such account in the United States as it may specify from time to time, except
that payments to be made directly to an Issuing Bank or the Swingline Lender
shall be so made and except that payments pursuant to Sections 2.14, 2.15, 2.16
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall notify
the Administrative Agent and shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including any payment made
by the Borrower in connection with any extension of the Maturity Date in
accordance with Section 2.20 or any Commitment Increase in accordance with
Section 2.21) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its


45



--------------------------------------------------------------------------------





Loans or participations in LC Disbursements or Swingline Loans to any Person
that is an Eligible Assignee. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.16(e), 2.17(d) or
9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender or the applicable
Issuing Bank to satisfy such Lender’s obligations to such Person under such
Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.18.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any Indemnified Taxes or additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or 2.16, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
(b)    If (i) any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 2.16 and, in each case, such Lender has declined or is unable to
designate a different lending office, or to assign and delegate its rights and
obligations, in accordance with Section 2.18(a), (ii) any Lender becomes a
Defaulting Lender, (iii) any Lender refuses to consent to any proposed
amendment, modification, waiver or consent with respect to any provision hereof
that requires the unanimous approval of all Lenders, or the approval of each of
the Lenders affected thereby (in each case in accordance with Section 9.02), and
the consent of the Required Lenders shall have been obtained with respect to
such amendment, modification, waiver or consent or (iv) any Lender is a
Non-Extending Lender with respect to any request by the Borrower pursuant to
Section 2.20(a) to extend the Maturity Date as to which Lenders constituting
Required Lenders shall have consented, then, in each case,


46



--------------------------------------------------------------------------------





the Borrower may, at its sole expense and effort (including payment of any
applicable processing and recordation fees), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payment pursuant to Sections 2.14 and 2.16) and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent (with
respect to any assignee that is not already a Lender hereunder or an Affiliate
of a Lender), each Issuing Bank and the Swingline Lender, which consent shall
not unreasonably be withheld, conditioned or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) in the case of any
such assignment and delegation resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment and delegation will result in a reduction in such compensation or
payments, (D) in the case of any such assignment and delegation resulting from
the failure to provide a consent as contemplated by clause (iii) above, the
assignee shall have given such consent and, as a result of such assignment and
delegation and any contemporaneous assignments and delegations and consents, the
applicable amendment, modification, waiver or consent can be effected, (E) in
the case of any such assignment and delegation resulting from the failure to
provide consent to any request to extend the Maturity Date, the assignee shall
have given such consent (it being understood that thereupon the assignee, if not
already an Extending Lender, shall become an Extending Lender with respect to
such extension) and (F) such assignment and delegation does not conflict with
applicable law. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto (it being understood and agreed that such Lender
shall not be deemed to make the representations and warranties in such
Assignment and Assumption if such Lender has not executed such Assignment and
Assumption).

SECTION 2.19.    Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    (i) commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a) and (ii)
ticking fees shall cease to accrue on the daily amount of the Commitment of such
Defaulting Lender pursuant to Section 2.11(c);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender, then:


47



--------------------------------------------------------------------------------





(i)    the Swingline Exposure (other than any portion thereof with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.04(c) and, in the case of any Defaulting Lender that is a Swingline
Lender, with its Swingline Exposure being determined as if it were not the
Swingline Lender) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(d) and 2.05(e)) shall be reallocated (effective as of the date
such Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (for the purposes of
such reallocation, such Defaulting Lender’s Commitment shall be disregarded in
determining the Non-Defaulting Lenders’ respective Applicable Percentages), but
only to the extent that (A) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swingline Exposure (other than
any portion thereof referred to in the parenthetical clause above) and LC
Exposure (other than any portion thereof referred to in the parenthetical clause
above) does not exceed the sum of all Non-Defaulting Lenders’ Commitments and
(B) after giving effect to any such reallocation, no Non-Defaulting Lender’s
Revolving Credit Exposure shall exceed such Non-Defaulting Lender’s Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within three Business Days following
the Borrower’s receipt of written notice from the Administrative Agent, (A)
first, prepay such Defaulting Lender’s Swingline Exposure (other than any
portion thereof referred to in the parenthetical in such clause (i)) that has
not been reallocated and (B) second, cash collateralize in accordance with the
procedures set forth in Section 2.05(k) for the benefit of the applicable
Issuing Banks the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (other than any portion thereof referred to in the
parenthetical in such clause (i)) that has not been reallocated for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any letter of credit participation fees to such Defaulting
Lender pursuant to Section 2.11(b) with respect to such portion of such
Defaulting Lender’s LC Exposure during the period such portion of such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to
such reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all Letter of Credit participation fees that otherwise would have
been payable to such Defaulting Lender under Section 2.11(b) with respect to
such Defaulting Lender’s unreallocated LC Exposure shall be payable to the
Issuing Banks, ratably based on the portion of such LC Exposure attributable to
Letters of Credit issued by each Issuing Bank, until and to the extent that such
LC Exposure is reallocated and/or cash collateralized pursuant to clause (i) or
(ii) above; and


48



--------------------------------------------------------------------------------





(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend, renew or extend any Letter of Credit, in each case, unless it
is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Swingline Exposure or LC Exposure, as applicable, will be 100%
covered by the Commitments of the Non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.19(c), and
participating interests in any newly made Swingline Loan or any newly issued,
amended, renewed or extended Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).
In the event that a Bankruptcy Event with respect to any Lender Parent shall
have occurred following the Closing Date and for so long as such Bankruptcy
Event shall continue, no Issuing Bank shall be required to issue, amend, extend,
renew or increase any Letter of Credit, and the Swingline Lender shall not be
required to fund any Swingline Loan, unless such Issuing Bank or the Swingline
Lender shall have entered into arrangements with the Borrower or the applicable
Lender reasonably satisfactory to such Issuing Bank or the Swingline Lender, as
the case may be, to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposures and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment, and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold Revolving Loans in accordance with its Applicable Percentage, and such
Lender shall thereupon cease to be a Defaulting Lender (but shall not be
entitled to receive any commitment fees or ticking fees accrued during the
period when it was a Defaulting Lender, and all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 9.02 and this Section during such period shall be binding on it).
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.19 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, the Swingline Lender, the Borrower or any other Loan Party
may at any time have against, or with respect to, such Defaulting Lender.

SECTION 2.20.    Extension of Maturity Date. (a) Subject to Section 2.20(d), at
any time after the Availability Date, the Borrower, by written notice to the
Administrative Agent, may request an extension of the Maturity Date to the date
that is one year after the then existing Maturity Date (such existing Maturity
Date, the “Existing Maturity Date”). The Administrative Agent shall promptly
notify each Lender of such request, and each Lender shall, in turn, in its sole
discretion, not later than 20 days after delivery of such notice by the
Administrative Agent to the Lenders, notify the Administrative Agent in writing
as to whether such Lender consents to such extension. If any Lender shall fail
to notify the Administrative Agent in writing of its consent to any such request
for extension of the Maturity Date not later than 20 days after the delivery of
such notice by the Administrative Agent to the Lenders, such Lender shall be
deemed to have not consented to such extension. The Administrative Agent shall
promptly notify the Borrower of the consents received with respect to the
Borrower’s request for an extension of the Maturity Date. The Maturity Date may
be extended pursuant to this Section 2.20 on no more than two separate instances
during the term of this Agreement.
(b)    If Lenders constituting the Required Lenders consent in writing to any
such request in accordance with Section 2.20(a), the Maturity Date shall be
extended, effective on the applicable anniversary of the Availability Date, to
the date that is one year after the Existing Maturity Date as to those


49



--------------------------------------------------------------------------------





Lenders that so consented (each, an “Extending Lender”) but shall not be
extended as to any Non-Extending Lender; provided that no extension of the
Maturity Date pursuant to this Section shall become effective unless (the first
date on which such consent of the Required Lenders is obtained and the
conditions specified in this proviso are satisfied being referred to as the
“Extension Closing Date”) the Administrative Agent shall have received (i) a
certificate signed by a Financial Officer of the Borrower, dated as of the
Extension Closing Date, certifying that (A) as of and on such date, no Default
has occurred and is continuing and (B) the representations and warranties of the
Loan Parties set forth in this Agreement and the other Loan Documents are true
and correct in all material respects on and as of such date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case such representations and warranties continue to be
true and correct in all material respects as of such specified earlier date
(provided that, in the case of clause (B) above, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) and (ii) if requested
by the Administrative Agent, customary evidence of authority, secretary’s
certificates and opinions and, if any Subsidiary shall then be a Guarantor, a
customary reaffirmation agreement. Promptly following the occurrence of any
Extension Closing Date, the Administrative Agent shall notify the Lenders
thereof. To the extent that the Maturity Date is not extended as to any
Non-Extending Lender pursuant to this Section 2.20 and the Commitment of such
Non-Extending Lender is not assigned and delegated in accordance with Section
2.18(b) on or prior to the applicable Existing Maturity Date, (A) the Commitment
of such Non-Extending Lender shall automatically terminate in whole on such
Existing Maturity Date without any further notice or other action by the
Borrower, such Lender or any other Person and (B) the principal amount of any
outstanding Loans made by Non-Extending Lenders, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
account of such Non-Extending Lenders hereunder, shall be due and payable on
such Existing Maturity Date, and on such Existing Maturity Date the Borrower
shall also make such other prepayments of the Loans pursuant to Section 2.10 as
shall be required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Non-Extending Lenders pursuant to this
sentence, (x) the Total Revolving Credit Exposure would not exceed the Aggregate
Commitments and (y) the Revolving Credit Exposure of any Lender shall not exceed
its Commitment; provided that such Non-Extending Lender’s rights under Sections
2.14, 2.15, 2.16 and 9.03, and its obligations under Section 9.03, shall survive
such Existing Maturity Date for such Lender as to matters occurring prior to
such date. It is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Borrower for any requested
extension of the Maturity Date.
(c)    Notwithstanding the foregoing, the Availability Period and the Maturity
Date (without taking into consideration any extension pursuant to this Section),
as such terms are used in reference to any Issuing Bank or any Letters of Credit
issued by such Issuing Banks or the Swingline Lender or any Swingline Loans made
by the Swingline Lender, may not be extended without the prior written consent
of such Issuing Bank or the Swingline Lender, as applicable (it being understood
and agreed that, in the event any Issuing Bank or the Swingline Lender shall not
have consented to any such extension, (i) such Issuing Bank or the Swingline
Lender, as applicable, shall continue to have all the rights and obligations of
an Issuing Bank or the Swingline Lender, as applicable, hereunder through the
applicable Existing Maturity Date (or the Availability Period determined on the
basis thereof, as applicable), and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit or to make any Swingline Loan, as
applicable (but shall, in each case, continue to be entitled to the benefits of
Sections 2.04, 2.05, 2.14, 2.15, 2.16 and 9.03, as applicable, as to Letters of
Credit or Swingline Loans issued or made prior to such time), and (ii) the
Borrower shall cause the Total LC Exposure attributable to Letters of Credit
issued by such Issuing Bank and the Swingline Exposure to be zero no later than
the day on which such Total LC Exposure or Swingline Exposure, as applicable,
would have been required to have been reduced to zero in accordance with the
terms hereof without giving effect to any effectiveness of the extension of the
applicable Existing Maturity Date pursuant to this Section (and, in any event,
no later than the applicable Existing Maturity Date)).


50



--------------------------------------------------------------------------------





(d)    After giving effect to any extension pursuant to this Section 2.20, the
Maturity Date may not be more than five years after the effective date of such
extension.

SECTION 2.21.    Commitment Increases. (a) Subject to Section 4.04, the Borrower
and any one or more Lenders (including New Lenders) may, from time to time after
the Availability Date, without the consent of any other Lender (but with the
consent of the Administrative Agent (solely in the case of any Increasing Lender
that is not then a Lender or an Affiliate thereof), each Issuing Bank and the
Swingline Lender, each such consent not to be unreasonably withheld, delayed or
conditioned) agree that such Lenders (including New Lenders) shall provide
additional Commitments or increase the amount of their Commitments (each, a
“Commitment Increase”, and such Lenders and New Lenders being collectively
referred to as the “Increasing Lenders”) by executing and delivering to the
Administrative Agent an Incremental Commitment Activation Notice specifying
(i) the amount of such Commitment Increase and (ii) the proposed applicable
Incremental Commitment Effective Date. Notwithstanding the foregoing, (A) the
aggregate amount of Commitment Increases obtained after the Availability Date
shall not exceed $1,000,000,000 and (B) each Commitment Increase shall be in an
integral multiple of $5,000,000 and not less than $25,000,000. No Lender shall
have any obligation to participate in any Commitment Increase unless it agrees
to do so in its sole discretion. Any bank, financial institution or other entity
that is an Eligible Assignee (and that has provided to the Administrative Agent
an Administrative Questionnaire and any applicable tax forms required under
Section 2.16(f) with respect to such entity) that elects to become a “Lender”
under this Agreement in connection with any Commitment Increase shall execute a
New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit F-2, whereupon such bank, financial institution or other entity
(a “New Lender”) shall become a Lender for all purposes and to the same extent
as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.
(b)    (i) The commitments under each Commitment Increase shall be deemed for
all purposes part of the Commitments, (ii) each Lender (including any New
Lender) participating in such Commitment Increase shall become a Lender with
respect to the Commitments and all matters relating thereto and (iii) the
commitments under each Commitment Increase shall have the same terms as the
Commitments. On the Incremental Commitment Effective Date for any Commitment
Increase, (A) the aggregate principal amount of the Revolving Loans outstanding
(the “Initial Borrowings”) immediately prior to the Commitment Increase on the
Incremental Commitment Effective Date shall be deemed to be repaid, (B) each
Increasing Lender that shall have had a Commitment prior to the Commitment
Increase shall pay to the Administrative Agent in same day funds an amount equal
to the difference between (1) the product of (x) such Lender’s Applicable
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (y) the amount of each Subsequent Borrowing (as defined below) and
(2) the product of (x) such Lender’s Applicable Percentage (calculated without
giving effect to the Commitment Increase) multiplied by (y) the amount of each
Initial Borrowing, (C) each Increasing Lender that shall not have had a
Commitment prior to the Commitment Increase shall pay to Administrative Agent in
same day funds an amount equal to the product of (1) such Increasing Lender’s
Applicable Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of each Subsequent Borrowing, (D) after
the Administrative Agent receives the funds specified in clauses (B) and
(C) above, the Administrative Agent shall pay to each Lender the portion of such
funds that is equal to the difference between (1) the product of (x) such
Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (y) the amount of each Initial Borrowing and
(2) the product of (x) such Lender’s Applicable Percentage (calculated after
giving effect to the Commitment Increase) multiplied by (y) the amount of each
Subsequent Borrowing, (E) after the effectiveness of the Commitment Increase,
the Borrower shall be deemed to have obtained new Borrowings (the “Subsequent
Borrowings”) in amounts equal to the amounts of the Initial Borrowings and of
the Types and for the Interest Periods specified in a Borrowing Request
delivered to the Administrative Agent in accordance with Section 2.03, (F) each
Lender shall be deemed to hold its Applicable Percentage of each Subsequent
Borrowing


51



--------------------------------------------------------------------------------





(calculated after giving effect to the Commitment Increase) and (G) the Borrower
shall pay each Lender any and all accrued but unpaid interest on its Loans
comprising the Initial Borrowings. The deemed payments of the Initial Borrowings
made pursuant to clause (A) above shall be subject to compensation by the
Borrower pursuant to the provisions of Section 2.15 if the Incremental
Commitment Effective Date occurs other than on the last day of the Interest
Period relating thereto.

ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lenders, as of the Closing Date, the
Availability Date and thereafter as of each date required by Section 4.03 or
4.04, that:

SECTION 3.01.    Organization; Powers. Each of the Borrower, the Guarantors and
the Significant Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted and (c)
except where the failure to be so qualified or in good standing, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02.    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s limited liability company,
partnership or corporate powers, as applicable, and have been duly authorized by
all necessary limited liability company, partnership or corporate action, as
applicable. This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto. This Agreement constitutes, and each other Loan Document when
so executed and delivered will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against such Loan Party
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for any reports required to
be filed by the Borrower with the SEC pursuant to the Exchange Act, (b) will not
violate or result in any breach or contravention of any law, rule or regulation
or any order, injunction, writ or decree of any Governmental Authority, in each
case, applicable to or binding upon the Borrower or any of its Subsidiaries or
any of its property, except, in any such case, to the extent that a Material
Adverse Effect would not reasonably be expected to result therefrom, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or by which any
property or asset of the Borrower or any of its Subsidiaries is bound, except to
the extent that a Material Adverse Effect would not reasonably be expected to
result therefrom, (d) will not result in the creation or imposition of any Lien
prohibited hereunder on any asset of the Borrower or any of its Subsidiaries and
(e) will not violate the charter, by-laws or other organizational documents of
the Borrower or any Guarantor.

SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of income, comprehensive income, stockholders equity
and cash flows (i) as of and for the fiscal year ended December 31, 2017,
reported on by PricewaterhouseCoopers LLP, independent registered public
accounting firm, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30,


52



--------------------------------------------------------------------------------





2018. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated subsidiaries as of such dates and for such periods on a
consolidated basis in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
(b)    As of each of the Closing Date and the Availability Date, there has been
no Material Adverse Change since December 31, 2017.

SECTION 3.05.    Litigation and Environmental Matters. (a) As of each of the
Closing Date and the Availability Date, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (ii) has become subject to any Environmental Liability.

SECTION 3.06.    Compliance with Laws; No Default. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing or will result from the execution and delivery of this Agreement or
any of the other Loan Documents, or the making of the Loans hereunder.

SECTION 3.07.    Margin Regulations; Investment Company Status. Neither the
Borrower nor any of the other Loan Parties is engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board. No proceeds of any Loan will be used by the Borrower or its
Subsidiaries for “purchasing” or “carrying” “margin stock” as so defined in
contravention of the provisions of Regulations T, U, or X of the Board. Neither
the Borrower nor any of the other Loan Parties is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.08.    Taxes. Each of the Borrower and the Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed by it
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes or the filing of Tax returns or reports that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.




53



--------------------------------------------------------------------------------








SECTION 3.10.    Disclosure. Neither the Information Memorandum nor any of the
other written reports, financial statements, certificates or other written
information (collectively, the “Information”) furnished by or on behalf of the
Borrower or any other Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other Information theretofore furnished and taken as
a whole and in conjunction with all other information that has theretofore been
made publicly available by the Borrower in its filings with the SEC or in
investor-related materials publicly available on the Borrower’s website)
contained, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such specific date) any
material misstatement of fact or omitted to state, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time.

SECTION 3.11.    Anti-Corruption Laws and Sanctions. The Borrower has policies
and procedures designed and implemented to promote, in its reasonable business
judgment, compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents (acting in their capacity as agents
for the Borrower or its Subsidiaries, as applicable) with Anti-Corruption Laws
and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds thereof or the other transaction contemplated
by this Agreement will, to the knowledge of the Borrower, violate
Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01.    Closing Date. This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02); provided that the obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder are subject to the
satisfaction (or waiver in accordance with Section 9.02) of the conditions
precedent set forth in Sections 4.02 and 4.03:
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Closing Date) of Jones Day, counsel for the Borrower, reasonably
satisfactory to the Administrative Agent, and covering such matters relating to
the Borrower or this Agreement as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received a certificate of the
Secretary or an


54



--------------------------------------------------------------------------------





Assistant Secretary of the Borrower, dated as of the Closing Date, certifying
(i) the resolutions of the board of directors of the Borrower authorizing the
execution of each Loan Document to which the Borrower is a party, (ii) the
charter, bylaws or other applicable organizational documents of the Borrower and
(iii) the names and true signatures of the officers executing any Loan Document
on behalf of the Borrower on the Closing Date.
(d)    The Administrative Agent shall have received a certificate of good
standing with respect to the Borrower from appropriate public officials in the
jurisdiction of organization of the Borrower.
(e)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming the
satisfaction of the conditions set forth in paragraphs (a) and (b) of Section
4.03, in form and substance reasonably satisfactory to the Administrative Agent.
(f)    On or before the Closing Date, the Lenders, the Administrative Agent and
the Arrangers shall have received all fees required to be paid and all
reasonable out-of-pocket expenses required to be reimbursed for which reasonably
detailed invoices have been presented to the Borrower on or before the date that
is two Business Days prior to the Closing Date.
(g)    The Lenders shall have received all documentation and other information
that may be required by such Lenders in order to enable compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including information required by the USA Patriot Act, to the extent requested
by the Lenders in writing to the Borrower at least 10 Business Days prior to the
Closing Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

SECTION 4.02.    Availability Date. The obligations of each Lender to make its
initial Loan and of each Issuing Bank to issue its initial Letter of Credit
hereunder is subject to the occurrence of the Closing Date and the satisfaction
(or waiver in accordance with Section 9.02) of the following conditions
precedent:
(a)    The Andeavor Acquisition shall have been (or substantially concurrently
shall be) consummated in all material respects in accordance with the terms of
the Andeavor Acquisition Agreement. The Andeavor Acquisition Agreement shall not
have been amended or modified, or any provision or condition therein waived, or
any consent granted thereunder (directly or indirectly) by the Borrower or any
of its Subsidiaries, if such amendment, modification, waiver or consent would be
material and adverse to the interests of the Lenders (in their capacities as
such) without the Arrangers’ prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned).
(b)    The Administrative Agent shall have received a certificate, dated as of
the Availability Date and signed by a Financial Officer of the Borrower,
confirming that (i) the condition in paragraph (a) of this Section has been
satisfied and (ii) the conditions set forth in paragraphs (a) and (b) of Section
4.03 have been satisfied, in form and substance reasonably satisfactory to the
Administrative Agent (it being agreed that the form delivered pursuant to
Section 4.01(e) is satisfactory for purposes of this clause (ii)).
(c)    The Existing Credit Agreements Refinancing shall have been (or
substantially


55



--------------------------------------------------------------------------------





concurrently shall be) consummated, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof.
(d)    On or before the Availability Date, the Lenders, the Administrative Agent
and the Arrangers shall have received all fees required to be paid and all
reasonable out-of-pocket expenses required to be reimbursed for which reasonably
detailed invoices have been presented to the Borrower on or before the date that
is two Business Days prior to the Availability Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Availability Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) prior to the Commitment Termination Date (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate the Commitment Termination Date).

SECTION 4.03.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than any conversion or continuation of
any Loan), and of each Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:
(a)    The representations and warranties of the Loan Parties set forth in this
Agreement (other than, after the Availability Date, in Sections 3.04(b) and
3.05(a)) and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing (other than any conversion or continuation of any Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
that the conditions specified in paragraphs (a) and (b) of this Section have
been satisfied.

SECTION 4.04.    Conditions Precedent to Each Incremental Commitment Effective
Date. Each Commitment Increase shall not become effective until the date on
which each of the following conditions is satisfied:
(a)    The Administrative Agent shall have received (i) an Incremental
Commitment Activation Notice from each Increasing Lender providing such
Commitment Increase, executed by the Borrower, the Administrative Agent and such
Increasing Lender, and (ii) if applicable, with respect to any New Lender, a New
Lender Supplement, executed by the Borrower, the Administrative Agent, such New
Lender and each Issuing Bank, each in accordance with Section 2.21.


56



--------------------------------------------------------------------------------





(b)    The Administrative Agent shall have received (i) a certificate (including
a certification that the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 6.05 after giving effect to such
Commitment Increase and taking into account any extension of credit hereunder on
the applicable Incremental Commitment Effective Date), dated the applicable
Incremental Commitment Effective Date and signed by a Financial Officer of the
Borrower and (ii) if required by the Administrative Agent, customary evidence of
authority, secretary’s certificates, a favorable written opinion of counsel to
the Borrower and, if any Subsidiary shall then be a Guarantor, a customary
reaffirmation agreement, each in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders providing such Commitment Increase.
(c)    As of the applicable Incremental Commitment Effective Date, no Default
shall have occurred and be continuing or would result from the occurrence of
such Commitment Increase.
(d)    The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the applicable Incremental Commitment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall continue to be true and correct in all material respects as of such
specified earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.

ARTICLE V

Affirmative Covenants
From and after the Availability Date (except in the case of Section 5.03(a),
which, solely with respect to the Borrower, shall be applicable from and after
the Closing Date) and until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees and other amounts payable
hereunder have been paid in full (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made) and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal


57



--------------------------------------------------------------------------------





year of the Borrower, its consolidated balance sheet and related statements of
income, comprehensive income, stockholders’ equity and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly, in all material respects, the financial position and results
of operations and cash flows of the Borrower and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and is continuing as of the date
of such certificate and, if such a Default has occurred and is continuing as of
the date of such certificate, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.05,
(iii) setting forth a reasonably detailed reconciliation of each of the
components reflected in the calculation referred to in clause (ii) above to the
corresponding consolidated amounts set forth in the financial statements
accompanying such certificate and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements provided under this Agreement that has had a significant
effect on the calculation of the Consolidated Net Tangible Assets or the ratio
referred to in Section 6.05 and, if any such change has occurred, specifying the
nature of such change and the effect of such change on such calculation;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
(e)    promptly after Moody’s, Fitch or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and
(g)    promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the USA
Patriot Act.
Information and materials required to be delivered pursuant to clause (a), (b)
or (d) of this Section shall be deemed to have been delivered if such
information (or one or more reports containing such information) or materials
shall be publicly available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02.    Notices of Defaults. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent for distribution to each Lender prompt
written notice of the


58



--------------------------------------------------------------------------------








occurrence of any Default of which any Responsible Officer of the Borrower
obtains knowledge. Each notice delivered under this Section shall be accompanied
by a statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each Significant Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence (in the case of the Borrower, in its State of organization) and (b)
the rights, licenses, permits, privileges and franchises material to the conduct
of its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03; and
provided further that this Section 5.03 shall not require the Borrower or any
Significant Subsidiary to preserve or maintain any rights, licenses, permits,
privileges or franchises or require any Significant Subsidiary to maintain its
legal existence, in each case, if the Borrower shall reasonably determine that
the failure to maintain and preserve the same would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
SECTION 5.04.    Payment of Taxes and other Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay its Tax liabilities and other
governmental obligations which, if unpaid, would reasonably be expected to
result in a Lien upon any property of the Borrower or such Subsidiary before the
same shall become delinquent or in default, except to the extent that (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make such payment would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) maintain all property material to
the conduct of the business of the Borrower and the Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including, without limitation, by the maintenance of adequate
self-insurance reserves to the extent customary among such companies).
SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which complete and accurate entries, in all material respects, are made of
its financial and business transactions to the extent required by GAAP and
applicable law. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
at the Administrative Agent’s or such Lender’s expense (unless an Event of
Default has occurred and is continuing, in which case it shall be at the
Borrower’s sole expense) upon reasonable prior notice and subject to any
applicable restrictions or limitations on access to any facility or information
that is classified or restricted by contract or by law, regulation or
governmental guidelines, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that advance
notice of any discussion with such independent accountants shall be given to the
Borrower and, so long as no Event of Default shall have occurred and be
continuing, the Borrower shall have the opportunity to be present at any such
discussion. The Administrative Agent and each Lender agree to keep all
information obtained by them pursuant to this Section confidential in accordance
with Section 9.13.
SECTION 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority


59



--------------------------------------------------------------------------------





applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed, in its reasonable business judgment, to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (acting in their capacity as agents for the
Borrower and its Subsidiaries, as applicable) with Anti-Corruption Laws and
applicable Sanctions.

SECTION 5.08.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only for working capital and general corporate purposes
(which may include financing of a portion of the cash consideration payable by
the Borrower in the Andeavor Acquisition and any related fees and expenses) of
the Borrower and the Subsidiaries. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
Letters of Credit will be issued only to support the general corporate purposes
of the Borrower and the Subsidiaries. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use, or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, in any material respect, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case, to the extent that would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or (c) in any other manner that
would result in the material violation of any Sanctions applicable to any party
to this Agreement.

ARTICLE VI

Negative Covenants
From and after the Availability Date (except in the case of Section 6.03, which
shall be applicable from and after the Closing Date) and until the Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees and other amounts payable hereunder have been paid in full (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made) and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01.    Indebtedness. The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    Securitization Indebtedness; provided that the aggregate principal amount
thereof owing to a Person that is not the Borrower or a Subsidiary shall not
exceed $1,500,000,000 at any one time outstanding;
(b)    Indebtedness existing on the Availability Date which is either (i) set
forth on Schedule 6.01 or (ii) in a principal amount which is less than (x)
$50,000,000 individually and (y) $100,000,000 in the aggregate;
(c)    Indebtedness of any Non-Guarantor Subsidiary owing to the Borrower or any
Subsidiary;
(d)    Indebtedness of any Non-Guarantor Subsidiary incurred to finance the
acquisition, construction, repair, development or improvement of any fixed or
capital assets, including Capital Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such


60



--------------------------------------------------------------------------------





assets or secured by a Lien on any such assets prior to the acquisition thereof;
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction, repair, development or
improvement;
(e)    Indebtedness of any Non-Guarantor Subsidiary as an account party in
respect of trade letters of credit;
(f)    Indebtedness of a Person existing at the time such Person becomes a
Subsidiary after the Closing Date or is merged with or into the Borrower or any
Subsidiary after the Closing Date and, in each case, not incurred in
contemplation of such transaction;
(g)    other Indebtedness of any Non-Guarantor Subsidiary; provided that the
sum, without duplication, of (A) the outstanding aggregate principal amount of
all such Indebtedness of any Non-Guarantor Subsidiary, plus (B) the Attributable
Debt under all Sale and Leaseback Transactions of the Borrower and the
Subsidiaries permitted under Section 6.02(b) (other than Sale and Leaseback
Transactions permitted by the proviso set forth therein), plus (C) the
outstanding aggregate principal amount of all Indebtedness or other obligations
secured by Liens permitted under Section 6.02(a)(vi), shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption thereof;
(h)    Indebtedness of any Non-Guarantor Subsidiary in respect of bid,
performance or surety bonds, workers’ compensation claims or self-insurance
obligations, in each case incurred in the ordinary course of business, including
reimbursement obligations of any Non-Guarantor Subsidiary incurred in the
ordinary course of business with respect to letters of credit supporting such
bid, performance or surety bonds, workers’ compensation claims and
self-insurance obligations (in each case, other than Guarantees of and
obligations for money borrowed); and
(i)    extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (b), (d) or (f) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement.

SECTION 6.02.    Liens and Sale and Leaseback Transactions. (a) The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any Securitization Receivables in connection with any
financing transaction or series of financing transactions (including factoring
arrangements), except:
(i)    Permitted Encumbrances;
(ii)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Availability Date which is either (A) set forth on Schedule 6.02
or (B) securing Indebtedness or other obligations in a principal amount which is
less than (x) $50,000,000 individually and (y) $100,000,000 in the aggregate;
(iii)    Liens on fixed or capital assets acquired, constructed, repaired,
developed or improved by the Borrower or any Subsidiary; provided that (A) any
Indebtedness secured by such Liens, including any Capital Lease Obligations,
(x) is incurred to finance the acquisition, construction, repair, development or
improvement of such fixed or capital asset or (y) is an extension, refinancing,
renewal or replacement thereof that does not increase the amount of the


61



--------------------------------------------------------------------------------





Indebtedness being extended, refinanced, renewed or replaced, other than amounts
incurred to pay the costs of such extension, refinancing, renewal or
replacement, (B) such Liens and the Indebtedness secured thereby (other than any
such Indebtedness referred to in clause (y) above) are incurred prior to or
within 180 days after such acquisition or the completion of such construction,
repair, development or improvement and (C) such Liens shall not apply to any
other property or assets of the Borrower or any Subsidiary (other than
accessions and improvements thereto);
(iv)    Securitization Transactions and Liens on the Equity Interests or assets
of any Securitization Subsidiary, or Liens on Securitization Receivables sold,
contributed, financed or otherwise conveyed or pledged in connection with a
Securitization Transaction, in each case, so long as the aggregate outstanding
principal amount of the Securitization Indebtedness arising therefrom or secured
thereby does not exceed $1,500,000,000 at any one time;
(v)    Liens under any Sale and Leaseback Transaction permitted under Section
6.02(b);
(vi)    Liens not otherwise permitted by the other clauses of this Section
securing Indebtedness or other obligations of the Borrower or any of its
Subsidiaries; provided that the sum, without duplication, of (A) the aggregate
principal amount of all such Indebtedness and obligations, plus (B) the
outstanding aggregate principal amount of all Indebtedness of any Non-Guarantor
Subsidiary permitted under Section 6.01(g), plus (C) the Attributable Debt under
all Sale and Leaseback Transactions of the Borrower and the Subsidiaries
permitted under Section 6.02(b) (other than Sale and Leaseback Transactions
permitted by the proviso set forth therein), shall not exceed 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien;
(vii)    Liens securing Indebtedness or other obligations of the Borrower or any
Subsidiary in favor of the Borrower or any Subsidiary;
(viii)    Liens on property existing at the time such property is acquired by
the Borrower or any of its Subsidiaries after the Closing Date and not created
in contemplation of such acquisition (or on repairs, improvements, additions or
accessions thereto), and Liens on the assets of any Person existing at the time
such Person becomes a Subsidiary of the Borrower after the Closing Date or is
merged with or into the Borrower or any Subsidiary after the Closing Date and,
in each case, not created in contemplation of such transaction (or on repairs,
improvements, additions or accessions thereto), provided that such Liens (A) do
not extend to any other assets or (B) secure any Andeavor Existing Debt to the
extent any Subsidiary Guarantee is required in accordance with Section 9.09 as a
result of such Andeavor Existing Debt;
(ix)    Liens on (A) Equity Interests in a Joint Venture securing obligations of
such Joint Venture and (B) Equity Interests in an Excluded Subsidiary securing
obligations of such Excluded Subsidiary;
(x)    Liens securing obligations under any Swap Agreement, provided that the
aggregate amount of all such obligations secured by such Liens shall not at any
time exceed $400,000,000;
(xi)    extensions, renewals and replacements of the Liens described in clause
(ii), (iii) or (viii) above, so long as there is no increase in the Indebtedness
or other obligations secured thereby (other than amounts incurred to pay costs
of renewal and replacement) and no


62



--------------------------------------------------------------------------------





additional property (other than accessions, improvements and replacements in
respect of such property) is subject to such Lien;
(xii)    Liens in favor of the Administrative Agent securing Indebtedness or
other obligations created under this Agreement and the other Loan Documents, if
any; and
(xiii)    other Liens on the assets of the Borrower or any Subsidiary securing
any Indebtedness or other obligations of the Borrower or any Subsidiary,
provided that (x) in the case of any such Liens on any assets of such
Subsidiary, such Subsidiary, if not already a Guarantor, shall become a
Guarantor in accordance with Section 9.09 for so long as such other Indebtedness
or other obligations are secured by such Liens and (y) the Borrower or such
Subsidiary, as the case may be, shall secure all the Indebtedness and other
obligations under the Loan Documents equally and ratably with such other
Indebtedness or other obligations for so long as such other Indebtedness or
other obligations are secured by such Liens (it being understood and agreed
that, with respect to any Guarantee by any Guarantor created as contemplated by
clause (x) above or any Lien securing any Indebtedness or other obligations
under the Loan Documents created as contemplated by clause (y) above, no release
thereof shall occur if such other Indebtedness or other obligations ceases to be
secured by such Liens as a result of the enforcement of such Liens).
(b)    The Borrower will not, and will not permit any Subsidiary to, enter into
any Sale and Leaseback Transaction if, after giving effect to such Sale and
Leaseback Transaction, the sum, without duplication, of (i) the aggregate amount
of the Attributable Debt under all Sale and Leaseback Transactions of the
Borrower and the Subsidiaries (other than Sale and Leaseback Transactions
permitted by the proviso set forth below), plus (ii) the outstanding aggregate
principal amount of all Indebtedness of any Non-Guarantor Subsidiary permitted
under Section 6.01(g), plus (iii) the outstanding aggregate principal amount of
all Indebtedness or other obligations secured by Liens permitted under Section
6.02(a)(vi), shall exceed 15% of Consolidated Net Tangible Assets at the time of
consummation of such Sale and Leaseback Transaction; provided that the Borrower
or any Subsidiary may enter into any Sale and Leaseback Transaction of any fixed
or capital assets acquired or constructed by the Borrower and the Subsidiaries
after the Closing Date so long as such Sale and Leaseback Transaction is
consummated within 180 days after such acquisition or the completion of
construction, as the case may be.

SECTION 6.03.    Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
consolidated assets (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (a) any Person may merge with or into the Borrower in a transaction
in which the Borrower is the surviving entity; and (b) the Borrower may merge
with or into any other Person in a transaction in which such other Person is the
surviving entity (the “Surviving Person”) so long as (i) such Surviving Person
is a corporation or other entity organized or existing under the laws of the
state of Ohio or Delaware, (ii) prior to such merger, such Person is a shell
company with no liabilities, (iii) such Surviving Person assumes the obligations
of the Borrower under this Agreement and the other Loan Documents pursuant to an
assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent, (iv) to the extent reasonably requested by any Lender at
least three Business Days prior to the date of such transaction, such Surviving
Person shall have provided to such Lender all documentation and other
information that may be required by such Lender in order to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including information required by the USA Patriot Act, and (v) on
the date of such transaction, the Borrower delivers to the Administrative Agent
customary evidence of authority, customary secretary’s certificates, a customary
reaffirmation agreement (if any Subsidiary shall then be a Guarantor), and a
favorable written


63



--------------------------------------------------------------------------------





opinion of counsel for the Borrower covering such matters relating to such
Surviving Person, the Loan Documents or such merger as the Administrative Agent
may reasonably request, which opinion and counsel shall be reasonably
satisfactory to the Administrative Agent.

SECTION 6.04.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates (including any MLP Subsidiary and
its subsidiaries), except on terms and conditions, taken as a whole, that are
substantially no less favorable to the Borrower or such Subsidiary as could be
obtained on an arm’s-length basis from unrelated third parties (or, if in the
good faith judgment of the Borrower’s board of directors, no comparable
transaction is available with which to compare any such transaction, such
transaction, taken as a whole, is otherwise fair to the Borrower or such
Subsidiary); provided that the foregoing restriction shall not apply to (a)
transactions between or among the Borrower and the Subsidiaries or between or
among Subsidiaries, (b) transactions involving any employee benefit plans or
related trusts of the Borrower or any of the Subsidiaries, (c) the payment of
reasonable compensation, fees and expenses to, and indemnity provided on behalf
of, directors and officers of the Borrower or any Subsidiary, (d) contracts,
agreements, transactions or arrangements (including the acquisition or sale of
assets or businesses or any interest therein, investments, contributions,
distribution waivers and restructuring transactions) entered into (i) with any
MLP Subsidiary and its subsidiaries or (ii) any other Excluded Subsidiary (to
the extent an Affiliate), in each case, on terms and conditions that are fair
and reasonable to the Borrower and the Subsidiaries, taking into account the
totality of the relationship between the Borrower and the Subsidiaries, on the
one hand, and such MLP Subsidiary and its subsidiaries or such Excluded
Subsidiary and its subsidiaries, as the case may be, on the other, including the
contemplated transactions set forth on Schedule 6.04, (e) transactions pursuant
to any contract or agreement, between the Borrower or any of its Subsidiaries,
on one hand, and any MLP Subsidiary and its subsidiaries, on the other, that as
of the Closing Date has been filed as an exhibit to any report or statement
filed by the Borrower or such MLP Subsidiary with the SEC, in each case as such
contract or agreement is in effect on the Closing Date or as amended,
supplemented or otherwise modified, or as replaced, thereafter, so long as such
amendments, supplements or other modifications, or such replacement contract or
agreement, individually or in the aggregate, are not materially adverse to the
interests of the Lenders, (f) transactions between or among the MLP Subsidiaries
and their respective subsidiaries (and, to the extent it is a party to such
transactions solely in its capacity as the general or limited partner of any MLP
Subsidiary, the Borrower or any Subsidiary that is the general or limited
partner of any MLP Subsidiary) and (g) investments in or capital contributions
to Joint Ventures (to the extent an Affiliate).

SECTION 6.05.    Maximum Consolidated Net Debt to Total Capitalization Ratio.
The Borrower shall maintain, as of the last day of each fiscal quarter
commencing with the first fiscal quarter ending on or after the Availability
Date, a ratio of Consolidated Net Debt as of such date to Total Capitalization
as of such date of no greater than 0.65 to 1.00.

ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur (provided that,
prior to the Availability Date, only the events described in clause (b), (h) or
(i) of this Article shall constitute “Events of Default” for the purposes of
this Agreement):
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


64



--------------------------------------------------------------------------------





(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)    any representation, warranty or certification made or deemed made by or
on behalf of the Borrower or any Subsidiary in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
(e)    the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment in excess
of $1,000,000 in the aggregate (whether of principal, interest, fees or other
amounts) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Material Indebtedness;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (ii) any Indebtedness that becomes due as a result of a voluntary prepayment,
purchase or redemption thereof;
(h)    an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered by
such court;
(i)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for


65



--------------------------------------------------------------------------------





the benefit of creditors or (vi) take any corporate action for the purpose of
effecting any of the foregoing;
(j)    the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more final judgments (whether or not appealable) for the payment
of money in an aggregate amount in excess of $100,000,000 (to the extent not
covered by independent third-party insurance (other than normal deductibles) as
to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) shall be rendered by a court of competent
jurisdiction against the Borrower, any Subsidiary or any combination thereof,
and either (i) the same shall remain undischarged or unsatisfied for a period of
45 consecutive days (or 60 consecutive days in the case of judgments rendered in
jurisdictions outside of the United States of America, any State thereof and the
District of Columbia) during which execution shall not be effectively stayed (it
being understood that, for the purposes of this clause (k), “independent
third-party insurance” shall include industry mutual insurance companies in
which the Borrower or any Subsidiary has an ownership interest) or (ii) any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(m)    other than as a result of (i) the termination of the obligations of any
Guarantor under a Subsidiary Guarantee pursuant to the terms thereof or pursuant
to Section 9.09, (ii) the exchange or replacement of any promissory note
hereunder (with respect to the previously existing promissory note which was so
exchanged or replaced), (iii) the agreement of the Required Lenders or all
Lenders, as may be required hereunder, or (iv) in accordance with the other
provisions of this Agreement, the expiration or termination of the Commitments,
the payment in full of the principal and interest on each Loan and all fees
payable hereunder, the expiration or termination of all Letters of Credit and
the reimbursement of all LC Disbursements, any Loan Document (or any material
provision thereof), at any time after its execution and delivery, ceases to be
in full force and effect or is declared by a court of competent jurisdiction to
be null and void, invalid or unenforceable; or the Borrower or any Guarantor
denies in writing that it has any liability or obligation thereunder, or
purports to revoke, terminate or rescind any Loan Document (other than pursuant
to the terms hereof or thereof); or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(k), in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; and in case of any event with respect
to the Borrower described in clause (h) or (i) of this


66



--------------------------------------------------------------------------------





Article, the Commitments shall immediately and automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
immediately and automatically become due and payable and the deposit of such
cash collateral in respect of LC Exposure shall immediately and automatically
become due, in each case, without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent
Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the entity named as the Administrative Agent in the heading of this Agreement
and its successors to act as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and of the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and under the other Loan Documents shall be administrative in nature.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties), (b) the Administrative
Agent shall not have any duty to take any discretionary action or to exercise
any discretionary power, except discretionary actions and powers expressly
contemplated hereby and by the other Loan Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02), provided that the Administrative
Agent shall not be required to take any action that, in its opinion, could
expose the Administrative Agent to liability or is contrary to any Loan Document
or applicable law, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries or other Affiliates that is communicated to or obtained
by the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02), or otherwise unless a court of
competent jurisdiction shall have determined by a final, non-appealable judgment
that the Administrative Agent was grossly negligent or acted with willful
misconduct in taking or not taking any such action. The Administrative


67



--------------------------------------------------------------------------------





Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof (stating that it is a “notice of default”) is given to
the Administrative Agent by the Borrower, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or any other Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein or any other Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely upon, and
shall not incur any liability for relying upon, any statement made to it orally
or by telephone and believed by it in good faith to be made by the proper Person
(whether or not such Person in fact meets the requirements set forth in the Loan
Documents for being the maker thereof), and may act upon any such statement
prior to the receipt of a written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or amendment of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank sufficiently in advance
of the making of such Loan or the issuance, extension, renewal or amendment of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facility as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
approved by the Borrower (such approval not to be unreasonably withheld,
conditioned or delayed); provided that no approval of the Borrower shall be
necessary if an Event of Default has occurred and is continuing. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks,


68



--------------------------------------------------------------------------------





appoint a successor Administrative Agent, which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the removed Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank.
If the Person serving as the Administrative Agent becomes a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent (the effectiveness
thereof being subject to the following sentence) and appoint a successor in
accordance with the immediately preceding paragraph. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after delivery of such notice (or such earlier day as
shall be agreed to by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date, whereupon, on the date of effectiveness of such
removal, (a) the removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the removed Administrative Agent, provided that (i) all
payments required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (ii) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
Any resignation or removal of JPMorgan Chase Bank, N.A. or its successor as
Administrative Agent pursuant to this Article shall also constitute the
resignation or removal of JPMorgan Chase Bank, N.A. or its successor as
Swingline Lender, and any successor Administrative Agent appointed pursuant to
this Section shall, upon its acceptance of such appointment, become the
successor Swingline Lender for all purposes hereunder. In such event, the
Borrower shall prepay any outstanding Swingline Loans (together with payment of
all accrued and unpaid interest thereon) made by the retiring or removed
Administrative Agent in its capacity as Swingline Lender.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the


69



--------------------------------------------------------------------------------





Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
obligations under the Loan Documents that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Banks and the Administrative Agent (including any claim
under Sections 2.11, 2.12, 2.14, 2.15, 2.16 and 9.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the obligations or the rights of any Lender or Issuing Bank, or to
vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender or Issuing Bank,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Closing Date or
the Availability Date that has been made available by the Administrative Agent
to the Lenders.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true: (i) such Lender
is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans or the Commitments, (ii) the transaction exemption set forth in
one or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective


70



--------------------------------------------------------------------------------





investment funds) or PTE 96-23 (a class exemption for certain transactions
determined by in-house asset managers), is applicable with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Loans, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent and such Lender.
Each Arranger and each institution identified as a “Syndication Agent” or
“Documentation Agent” with respect to this Agreement shall have no obligations
or duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity.
The Lenders irrevocably authorize the Administrative Agent to release its Liens
on cash collateral, if any, deposited by the Borrower pursuant to the terms
hereof at such time or times as are expressly provided therefor in Section
2.05(k) and at such other time as all Letters of Credit have expired or
terminated, the principal of and interest on each Loan and all fees and other
amounts payable hereunder have been paid in full (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made) and the Commitments have expired or terminated.

ARTICLE IX

Miscellaneous

SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic mail
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by fax
(other than in the case of notices or other communications to the Borrower) or
electronic transmission, as follows:
(i)    if to the Borrower or any Guarantor, to it at (or to it in care of)
Marathon Petroleum Corporation, 539 South Main Street, Findlay, Ohio 45840,
Attention of Timothy T. Griffith, Senior Vice President and Chief Financial
Officer (Telephone: (419) 421-3137; Email: ttgriffith@marathonpetroleum.com);
(ii)    if to the Borrower or any Guarantor in respect of any service of process
to be delivered to the Borrower or such Guarantor, to it at (or to it in care
of) Marathon Petroleum Corporation, 539 South Main Street, Findlay, Ohio 45840,
Attention of General Counsel (Telephone: (419) 421-3112; Email:
sgagle@marathonpetroleum.com);
(iii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, NCC5 Floor1, 500 Stanton Christiana Rd, Newark DE 19713,
Attention of Nicholas Fattori (Fax No. (302) 634-1417); (Email:
nicholas.fattori@chase.com);
(iv)    if to an Issuing Bank: (A) in the case of JPMorgan Chase Bank, N.A.,
Loan and Agency Services Group, NCC5 Floor1, 500 Stanton Christiana Rd, Newark
DE 19713,


71



--------------------------------------------------------------------------------





Attention of Nicholas Fattori (Fax No. (302) 634-1417); (Email:
nicholas.fattori@chase.com) and (B) in the case of any other Issuing Bank, to it
at its address (or telephone number, fax number and email address, as
applicable) as separately notified in writing by such Issuing Bank to the
Borrower and the Administrative Agent;
(v)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, NCC5 Floor1, 500 Stanton Christiana Rd, Newark DE 19713,
Attention of Nicholas Fattori (Fax No. (302) 634-1417); (Email:
nicholas.fattori@chase.com); and
(vi)    if to any other Lender, to it at its address (or telephone number, fax
number and email address, as applicable) set forth in its Administrative
Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient); and notices and other communications
delivered through electronic communications to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by return e-mail or other written acknowledgement); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.
(c)    Any party hereto may change its address, telephone number, fax number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.
(d)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any Issuing Bank or any other Person for damages of any kind, including direct
or indirect, special, incidental


72



--------------------------------------------------------------------------------





or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform; provided that the foregoing
shall not apply as to any direct or actual damages to the extent such damages
are found by a final, non-appealable judgment of a court of competent
jurisdiction to have arisen from the willful misconduct or gross negligence of
the Administrative Agent or any of its Related Parties or the material breach by
the Administrative Agent or any of its Related Parties of the express terms of
this Agreement or the other Loan Documents.

SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Subject to paragraph (c) of this Section, none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders and, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder (in each case, other than
as a result of any waiver of any default interest applicable pursuant to Section
2.12(c)), without the written consent of each Lender affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or
any LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment (in each case, other than
as a result of any waiver of any default interest applicable pursuant to Section
2.12(c)), or postpone the scheduled date of expiration of any Commitment
(including any such postponement as a result of any modification to the
definition of the term “Commitment Termination Date”), without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or 2.17(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) change any of the provisions of Section 2.19, without the
prior written consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender, (vii) release any material Guarantor from its Subsidiary
Guarantee, except as provided in Section 9.09, without the written consent of
each Lender or (viii) change any of the provisions of Section 4.02(c) or waive
the satisfaction of the condition set forth therein, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing


73



--------------------------------------------------------------------------------





Bank or the Swingline Lender, as the case may be. Notwithstanding the foregoing,
no consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) above and then only in the event such Defaulting
Lender shall be affected by such amendment, waiver or other modification.
(c)    Notwithstanding anything to the contrary in paragraph (a) or (b) of this
Section:
(i)    any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency, in each case, of
a technical nature;
(ii)    the Borrower, the Administrative Agent and the Lenders consenting to the
Borrower’s request for any extension of the Maturity Date in accordance with
Section 2.20 or providing any Commitment Increase in accordance with Section
2.21 may enter into any amendment necessary to implement the terms of such
extension or the terms of such Commitment Increase in accordance with the terms
of this Agreement without the consent of any other Lender;
(iii)    this Agreement may be amended in the manner provided in
Section 2.13(b);
(iv)    subject to the first proviso of paragraph (b) of this Section, the
Borrower, the Administrative Agent and the applicable Issuing Bank may enter
into agreements referred to in Section 2.05(j), and the term “LC Commitment”, as
such term is used in reference to such Issuing Bank, may be modified as
contemplated by the definition of such term, in each case without consent of the
Required Lenders;
(v)    on or within 30 days after the Availability Date, Schedule 6.04 may be
amended by the Borrower to add thereto a transaction among Andeavor and its
subsidiaries (or, if relating to Andeavor and its subsidiaries, by the Borrower
and its Subsidiaries), provided that (A) a copy of such proposed amendment shall
have been provided to the Lenders and (B) the Administrative Agent shall not
have received, within 10 Business Days of the date a copy of such proposed
amendment is provided to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such proposed amendment; and
(vi)    Schedule 1.01 may be amended from time to time as contemplated by the
definition of the term “Excluded Subsidiary.”
(d)    The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one firm of
outside counsel for the Administrative Agent and the Arrangers (and, if
necessary, one firm of local and regulatory counsel in each appropriate
jurisdiction and regulatory field, as applicable, at any one time for the
Administrative Agent, the Arrangers and their respective Affiliates taken as a
whole) in connection with the syndication of the Facility, the preparation and
administration of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of the provisions


74



--------------------------------------------------------------------------------





hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans or
Letters of Credit, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of Loans or Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages and liabilities (and shall reimburse each Indemnitee
upon demand for any reasonable and documented legal or other expenses incurred
by such Indemnitee in connection with investigating or defending any of the
foregoing), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of any other
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and regardless of whether brought by a third
party or by the Borrower or any of its Affiliates and regardless of any
exclusive or contributory negligence of any Indemnitee; provided that (i) the
foregoing indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are found
by a final, non-appealable judgment of a court of competent jurisdiction to
arise out of the bad faith, willful misconduct or gross negligence of such
Indemnitee or the material breach by such Indemnitee of the express terms of the
Loan Documents or (y) arise out of any claim, litigation, investigation or
proceeding that does not involve an act or omission by the Borrower or any of
its Affiliates and that is brought by an Indemnitee against any other
Indemnitee, provided that this clause (y) shall not limit the Borrower’s
obligation to indemnify and hold harmless the Administrative Agent, any
Arranger, any other titled person or any Issuing Bank, in each case, in its
capacity or in fulfilling its role as such; (ii) the Borrower shall not, in
connection with any such proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel (and, if necessary, one firm of local and regulatory counsel in each
appropriate jurisdiction and regulatory field, as applicable, at any one time
for the Indemnitees as a whole); provided that in the case of a conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict, the Borrower shall be responsible for the reasonable fees and
expenses of one additional firm of counsel (and, if necessary, one additional
firm of local and regulatory counsel in each appropriate jurisdiction and
regulatory field, as applicable) for each such affected Indemnitee (or the
affected Indemnitees that are similarly situated); (iii) each Indemnitee shall
consult with the Borrower from time to time at the request of the Borrower
regarding the conduct of the defense in any such proceeding (other than in
respect of proceedings in which the Borrower or any of its Affiliates is a party
adverse to such Indemnitee); and (iv) the Borrower shall not be obligated to pay
an amount of any settlement entered into without its consent (which shall not be
unreasonably withheld), except if such settlement shall have been entered into
more than 90 days after receipt by the Borrower of a request by an Indemnitee
for reimbursement of its legal or other expenses incurred in connection with
such proceeding and the Borrower


75



--------------------------------------------------------------------------------





shall not have either (x) reimbursed such Indemnitee therefor in accordance
with, and to the extent required by, this paragraph prior to the date of such
settlement or (y) provided written notice to such Indemnitee that it disputes
such Indemnitee’s claim for indemnification under this paragraph with respect to
such proceeding. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), any Issuing
Bank, the Swingline Lender or any Related Party of any of the foregoing under
paragraph (a) or (b) of this Section (and without limiting the Borrower’s
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or any sub-agent thereof), such Issuing Bank, the Swingline Lender or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), such Issuing Bank or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or the Swingline
Lender in connection with such capacity.
(d)    To the extent permitted by applicable law and without limiting in any way
the Borrower’s or any other Loan Party’s reimbursement or indemnification
obligations set forth in paragraph (a) or (b) of this Section or in any other
Loan Document, no party hereto shall assert, or permit any of its Affiliates or
Related Parties to assert, and each party hereto hereby waives, any claim
against each other such Person (and, in the case of the Borrower, any
Indemnitee), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through electronic, telecommunications or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) except as
expressly provided in Section 6.03, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of any of the Administrative Agent, the Arrangers, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement


76



--------------------------------------------------------------------------------





(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to (x) a Lender, an Affiliate of a Lender or an Approved Fund
or (y) if an Event of Default (for the avoidance of doubt, after giving effect
to the first proviso set forth in Article VII) has occurred and is continuing,
any other assignee; provided further that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loans or Commitments to any
Lender, any Affiliate of a Lender or any Approved Fund;
(C)    in the case of an assignment of any Commitment or LC Exposure, each
Issuing Bank; and
(D)    in the case of an assignment of any Commitment or Swingline Exposure, the
Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (not to be unreasonably
withheld, conditioned or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including United States Federal and state securities laws;


77



--------------------------------------------------------------------------------





(E)    the assignee, if it shall not be a Lender, shall be required to execute
and deliver the applicable forms to the extent required under Section 2.16(f)
for any Lender, and no assignment shall be effective in connection herewith
unless and until such forms are so delivered; and
(F)    the assignment shall be recorded in the Register as required under
Section 9.04(b)(v), and no assignment shall be effective unless and until such
assignment is so recorded.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and records of the names and addresses
of the Lenders, and the Commitment of, and principal amount of (and stated
interest on) the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and the applicable forms to the extent
required under Section 2.16(f) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or record the information therein in the Register if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. Each
assigning Lender and the assignee, by its execution and delivery of an
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Platform), shall be deemed to have
represented to the Administrative Agent that all


78



--------------------------------------------------------------------------------





written consents required by this Section with respect thereto (other than the
consent of the Administrative Agent) have been obtained and that such Assignment
and Assumption (or an agreement incorporating by reference a form of Assignment
and Assumption posted on the Platform) is otherwise duly completed and in proper
form, and each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee and is otherwise
eligible to be a Lender hereunder. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more Eligible Assignees (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) (other than clause (vi)
thereof to the extent that any applicable change to Section 2.19 pursuant to
such clause (vi) would not result in any of the changes referred to in the other
clauses of such first proviso) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that (1) such Participant agrees to be subject to the provisions of
Sections 2.16 (including Section 2.16(f)), 2.17 and 2.18 as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; (2) such Participant shall not be entitled to receive any greater
payment under Sections 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation; and (3) the
Borrower shall be notified promptly by the applicable Lender of each
participation sold by such Lender to a Participant pursuant to this paragraph.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.17(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the Borrower as provided
above and to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the


79



--------------------------------------------------------------------------------





contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender or any Related Party of any of the foregoing may have had notice or
knowledge of any Default or incorrect representation or warranty at the time
this Agreement or any other Loan Document is executed and delivered or any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Borrower in respect
of such Letter of Credit having been collateralized in full by a deposit of cash
with such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents (including for purposes of determining whether the Borrower is
required to comply with Articles V and VI hereof, but excluding Sections 2.14,
2.15, 2.16 and 9.03 hereof and any expense reimbursement or indemnity provisions
set forth in any other Loan Document), and the Lenders shall be deemed to have
no participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(e). The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, any other Loan Documents and any separate letter agreements referred
to in Section 4.01(e) and any other letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to Section 4.01, this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters


80



--------------------------------------------------------------------------------





of Credit hereunder are subject to the satisfaction or waiver of the conditions
set forth in Sections 4.01, 4.02 and 4.03. Delivery of an executed counterpart
of a signature page of this Agreement by fax or electronic transmission (in .pdf
or .tif format) shall be effective for all purposes as delivery of a manually
executed counterpart of this Agreement.
(b)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent or any Lender to accept electronic signatures
in any form or format without its prior written consent.

SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower existing under this Agreement held by such Lender, such Issuing
Bank or their respective Affiliates which are then due and payable, irrespective
of whether or not such Lender, Issuing Bank or Affiliate shall have made any
demand under this Agreement and although such obligations of the Borrower are
owed to a branch, office or Affiliate of such Lender or such Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the terms hereof and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks and the Lenders and (b)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender, such Issuing Bank or their respective Affiliates may
have. Each Lender and Issuing Bank agrees to promptly notify the Borrower and
the Administrative Agent after any such setoff and application by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

SECTION 9.09.    Subsidiary Guarantees. (a) In the event that any Andeavor
Existing Debt is outstanding on the Specified Date, the Borrower shall, within
30 days of the Specified Date, cause Andeavor and each of its subsidiaries that
is an obligor (including pursuant to a Guarantee) on any such Andeavor Existing
Debt to execute and deliver to the Administrative Agent a Subsidiary Guarantee,
together with such customary legal opinions (which may be opinions of in-house
counsel), corporate documents, secretary’s certificates, good standing
certificates and evidence of authority as the


81



--------------------------------------------------------------------------------





Administrative Agent may reasonably request; provided that, at the election of
the Borrower, no Subsidiary Guarantees shall be required to be provided pursuant
to this paragraph to the extent that, in the absence of such Subsidiary
Guarantees, on the Specified Date all such Andeavor Existing Debt would be
permitted to be outstanding under Section 6.01(g) if such Andeavor Existing Debt
were incurred on such date (it being understood that, (a) in the case of an
election under this proviso, such Andeavor Existing Debt shall be deemed to be
outstanding under Section 6.01(g) and shall cease to be permitted under any
other clause of Section 6.01 and (b) no election may be made under this proviso
unless a corresponding election is made under the 364-Day Facility).
(b)    The Borrower may (but is not required to), at any time upon three
Business Days’ notice to the Administrative Agent, cause any of its Subsidiaries
organized under the laws of the United States of America, any State thereof or
the District of Columbia and not owned, directly or indirectly, by any CFC in
its chain of ownership to become a Guarantor (and, in the event any Subsidiary
shall become an obligor or provide a Guarantee under the 364-Day Facility, the
Borrower shall, substantially concurrently therewith, cause such Subsidiary to
become a Guarantor), in each case, by such Subsidiary executing and delivering
to the Administrative Agent a Subsidiary Guarantee, together with such customary
legal opinions (which may be opinions of in-house counsel), corporate documents,
secretary’s certificates, good standing certificates and evidence of authority
as the Administrative Agent may reasonably request.
(c)    So long as no Default has occurred and is continuing (or would result
from such release), (i) if all of the Equity Interests in a Guarantor that are
owned by the Borrower or any Subsidiary are sold or otherwise disposed of in a
transaction or transactions permitted by this Agreement or (ii) if, immediately
after giving effect to the release of any Guarantor’s Subsidiary Guarantee, all
of the Indebtedness of the Non-Guarantor Subsidiaries is permitted under Section
6.01 (and, in the case of a release of any Guarantor that is an obligor
(including pursuant to a Guarantee) on any Andeavor Existing Debt, all the
Andeavor Existing Debt outstanding on the date of effectiveness of such release
would be permitted under Section 6.01(g) if such Andeavor Existing Debt were
incurred on such date (it being understood that, in the case of any such release
under this clause (ii), such Andeavor Existing Debt shall be deemed to be
outstanding under Section 6.01(g) and shall cease to be permitted under any
other clause of Section 6.01)), then, in each case, promptly following the
Borrower’s request, the Administrative Agent shall execute a release of such
Guarantor from its Subsidiary Guarantee; provided that in the event such
Guarantor shall have been an obligor or shall have provided a Guarantee under
the 364-Day Facility, substantially concurrently therewith such Guarantor shall
cease to be an obligor under the 364-Day Facility or the Guarantee thereof under
the 364-Day Facility shall be released, as the case may be. In connection with
an execution by the Administrative Agent of any such release, upon request of
the Administrative Agent the Borrower shall deliver a certificate of a Financial
Officer of the Borrower as to the satisfaction of the requirements to such
release set forth in the immediately preceding sentence. Any execution and
delivery of any release documents by the Administrative Agent pursuant to this
paragraph shall be without recourse or warranty by the Administrative Agent.

SECTION 9.10.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York; provided that the determination of whether the Andeavor
Acquisition has been consummated in all material respects in accordance with the
terms of the Andeavor Acquisition Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation thereof to the laws of another State.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan


82



--------------------------------------------------------------------------------





Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding shall be heard and determined exclusively in
such New York State or, to the extent permitted by law, in such Federal court.
Each party hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13.    Confidentiality. (a) Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and its and its Affiliates’ Related Parties, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
or shall be subject to a professional obligation of confidentiality), (b) upon
the request or demand of any regulatory authority (including any self-regulatory
authority) having or purporting to have jurisdiction over the Administrative
Agent, such Issuing Bank or such Lender, as applicable, or its Affiliates (in
which case such Person shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority, (i) promptly notify the Borrower
in advance of such disclosure, to the extent permitted by law, and reasonably
cooperate with the Borrower in any legal efforts to protect the confidentiality
of such Information, and (ii) so furnish only that portion of such Information
which the applicable Person is legally required to disclose), (c) to the extent
required by any legal, judicial, administrative proceeding or other process or
otherwise as required by applicable law or regulations (in which case the
Administrative Agent, such Issuing Bank or such Lender, as applicable, shall (i)
promptly notify the Borrower in advance of such disclosure, to the extent
permitted by law, and reasonably cooperate with the Borrower in any legal
efforts


83



--------------------------------------------------------------------------------





to protect the confidentiality of such Information, and (ii) so furnish only
that portion of such Information which the applicable Person is legally required
to disclose), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, (i)
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Borrower or any of its Affiliates and
their respective obligations, (g) with the consent of the Borrower, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower or any of its Affiliates, (i) on a confidential basis to (i)
any rating agency in connection with rating the Borrower or its Subsidiaries or
the Facility, (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Facility
or (iii) any credit insurance provider relating to the Borrower and its
obligations, (j) to market data collectors, similar service providers, including
league table providers, to the lending industry, in each case, information of
the type routinely provided to such providers and (k) to service providers to
the Administrative Agent or any of the Lenders in connection with the
administration or servicing of this Agreement, the other Loan Documents and the
Commitments. For the purposes of this Section, “Information” means all
information received from the Borrower or any of its Affiliates relating to the
Borrower or any of its Affiliates (including, for the avoidance of doubt, any of
their respective subsidiaries) or their business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Affiliates. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION (INCLUDING REQUESTS FOR
AMENDMENTS, CONSENTS AND WAIVERS) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MNPI, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MNPI AND THAT IT WILL HANDLE MNPI IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MNPI. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MNPI IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be


84



--------------------------------------------------------------------------------





cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.15.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:
(a)    the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

SECTION 9.16.    USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA Patriot Act”) hereby notifies the Borrower and
the Guarantors that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information includes the name and address of the
Borrower and each Guarantor and other information that will allow such Lender to
identify the Borrower and the Guarantors in accordance with the USA Patriot Act.

SECTION 9.17.    No Fiduciary Relationship. The Borrower, on behalf of itself
and its Subsidiaries, agrees that (a) in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Issuing Banks, the Lenders and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Issuing Banks, the Lenders and their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications, and (b) the Administrative Agent, the Issuing Banks, the Lenders
and their Affiliates may have economic interests that conflict with those of the
Borrower, its Subsidiaries and their Affiliates, and none of the Administrative
Agent, the Issuing Banks, the Lenders and their Affiliates has any obligation to
disclose any of such interests to the Borrower or any of its Subsidiaries.




85



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MARATHON PETROLEUM CORPORATION
 
By:
/s/ Thomas Kaczynski
 
Name: Thomas Kaczynski
Title: Vice President, Finance and Treasurer







[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
 
By:
/s/ Debra Hrelja
 
Name: Debra Hrelja
Title: Vice President







[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------






 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION:
 
 
 
 
 
 
 
by
/s/ Nathan Starr
 
 
 
 
Name: Nathan Starr
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: Bank of America, N.A.
 
 
 
 
 
 
 
by
/s/ Alia Qaddumi
 
 
 
 
Name: Alia Qaddumi
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: BARCLAYS BANK PLC
 
 
 
 
 
 
 
by
/s/ Sydney G. Dennis
 
 
 
 
Name: Sydney G. Dennis
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: CITIBANK, N.A.
 
 
 
 
 
 
 
by
/s/ Maureen Maroney
 
 
 
 
Name: Maureen Maroney
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------







 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Mizuho Bank, Ltd.:
 
 
 
 
 
 
 
by
/s/ Donna DeMagistris
 
 
 
 
Name: Donna DeMagistris
 
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: MUFG Bank, Ltd.
 
 
 
 
 
 
 
by
/s/ Todd Vaubel
 
 
 
 
Name: Todd Vaubel
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
ROYAL BANK OF CANADA
 
 
 
 
 
 
 
by
/s/ Jason S. York
 
 
 
 
Name: Jason S. York
 
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: BNP Paribas
 
 
 
 
 
 
 
 
/s/ Joe Onischuk
 
 
 
 
Name: Joe Onischuk
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Claudia Zarate
 
 
 
 
Name: Claudia Zarate
 
 
 
 
Title: Managing Director
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
GOLDMAN SACHS BANK USA,
 
 
 
 
 
 
 
by
/s/ Rebecca Kratz
 
 
 
 
Name: Rebecca Kratz
 
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: PNC Bank, National Association
 
 
 
 
 
 
 
by
/s/ Thomas E. Redmond
 
 
 
 
Name: Thomas E. Redmond
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: The Bank of Nova Scotia, Houston Branch
 
 
 
 
 
 
 
by
/s/ Alfredo Brahim
 
 
 
 
Name: Alfredo Brahim
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
SUMITOMO MITSUI BANKING CORPORATION
 
 
 
 
 
 
 
by
/s/ James D. Weinstein
 
 
 
 
Name: James D. Weinstein
 
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: SunTrust Bank
 
 
 
 
 
 
 
by
/s/ Justin Lien
 
 
 
 
Name: Justin Lien
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a lender,
 
 
 
 
 
 
 
by
/s/ Annie Dorval
 
 
 
 
Name: Annie Dorval
 
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: U.S. Bank National Association
 
 
 
 
 
 
 
by
/s/ John Prigge
 
 
 
 
Name: John Prigge
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: Branch Banking & Trust Company
 
 
 
 
 
 
 
by
/s/ Lincoln LaCour
 
 
 
 
Name: Lincoln LaCour
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: Fifth Third Bank
 
 
 
 
 
 
 
by
/s/ Matthew Lewis
 
 
 
 
Name: Matthew Lewis
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: The Huntington National Bank
 
 
 
 
 
 
 
by
/s/ Jason A. Zilewicz
 
 
 
 
Name: Jason A. Zilewicz
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: Comerica Bank
 
 
 
 
 
 
 
by
/s/ Robert Wilson
 
 
 
 
Name: Robert Wilson
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: Riyad Bank, Houston Agency
 
 
 
 
 
 
 
 
/s/ Michael Meiss
 
 
 
 
Name: Michael Meiss
 
 
 
 
Title: General Manager
 
 
 
 
 
 
 
 
 
 
For any lender requiring a second signature block:
 
 
 
 
/s/ Manny Cafeo
 
 
 
 
Name: Manny Cafeo
 
 
 
 
Title: Operations Manager
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: The Bank of New York Mellon
 
 
 
 
 
 
 
by
/s/ Christopher Olsen
 
 
 
 
Name: Christopher Olsen
 
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------





 
SIGNATURE PAGE TO
 
THE FIVE-YEAR REVOLVING CREDIT AGREEMENT
 
OF MARATHON PETROLEUM CORPORATION
 
 
 
 
 
 
Name of Institution: The Northern Trust Company
 
 
 
 
 
 
 
by
/s/ John Di Legge
 
 
 
 
Name: John Di Legge
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[Signature Page To Five-Year Revolving Credit Agreement]


 



--------------------------------------------------------------------------------






SCHEDULE 1.01
CERTAIN EXCLUDED SUBSIDIARIES


1.
RW Land Company

2.
Ridgewood Insurance Company

3.
Tesoro Great Plains Holdings Company LLC

4.
Tesoro Petroleum (Singapore) Pte. Ltd.

5.
Watson Cogeneration Company

6.
Treasure Card Company LLC

7.
Interior Fuels Company

8.
Kenai Pipe Line Company







--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
Lender
Commitment
JPMorgan Chase Bank, N.A.


$320,416,666.67


Wells Fargo Bank, National Association


$320,416,666.67


Bank of America, N.A.


$320,416,666.67


Barclays Bank PLC


$320,416,666.67


Citibank, N.A.


$320,416,666.67


Mizuho Bank, Ltd.


$320,416,666.67


MUFG Bank, Ltd.


$320,416,666.67


Royal Bank of Canada


$320,416,666.67


BNP Paribas


$225,000,000.00


Goldman Sachs Bank USA


$225,000,000.00


PNC Bank, National Association


$225,000,000.00


The Bank of Nova Scotia, Houston Branch


$225,000,000.00


Sumitomo Mitsui Bank Corporation


$225,000,000.00


SunTrust Bank


$225,000,000.00


The Toronto-Dominion Bank, New York Branch


$225,000,000.00


U.S. Bank National Association


$225,000,000.00


Branch Banking & Trust Company


$115,000,000.00


Fifth Third Bank


$115,000,000.00


The Huntington National Bank


$115,000,000.00


Comerica Bank


$83,333,333.33


Riyad Bank, Houston Agency


$83,333,333.33


The Bank of New York Mellon


$62,500,000.00


The Northern Trust Company


$62,500,000.00


Total


$5,000,000,000.00











--------------------------------------------------------------------------------






SCHEDULE 2.05
LC COMMITMENTS


Lender
LC Commitment
JPMorgan Chase Bank, N.A.


$275,000,000.00


Wells Fargo Bank, National Association


$275,000,000.00


Bank of America, N.A.


$275,000,000.00


Barclays Bank PLC


$275,000,000.00


Citibank, N.A.


$275,000,000.00


Mizuho Bank, Ltd.


$275,000,000.00


MUFG Bank, Ltd.


$275,000,000.00


Royal Bank of Canada


$275,000,000.00


Total


$2,200,000,000.00









--------------------------------------------------------------------------------






SCHEDULE 3.05
DISCLOSED MATTERS




1.
The Kentucky Attorney General filed suit against one of the Borrower’s
subsidiaries in the United States District Court for the Western District of
Kentucky in May 2015 asserting anti-trust related claims.



2.
In June and July of 2018, two class actions were filed in the U.S. District
Court for the Western District of Texas, and four class actions were filed in
the U.S. District Court for the District of Delaware, against Merger Sub 1,
Merger Sub 2, Andeavor and the directors of Andeavor, relating to the Andeavor
Acquisition.



For additional information on the Disclosed Matters, refer to the Borrower’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2017 and
Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2018, which
have been filed with the SEC.


Nothing on this Schedule shall constitute an admission of any violation of laws
or liability or obligation of the Borrower or any of the Borrower’s Affiliates
to any third party, nor an admission to any third party against the Borrower’s
or its Affiliates’ interests.


The disclosure of any item or information in this Schedule shall not be
construed as an admission that such item or information is expected or would
reasonably be expected to result in a Material Adverse Effect, and any inclusion
in this Schedule shall expressly not be deemed to constitute an admission, or
otherwise imply, that any such item or information is material to the Borrower
or any of the Borrower’s Affiliates for the purposes of the Credit Agreement or
for any other purposes.












--------------------------------------------------------------------------------






SCHEDULE 6.01


EXISTING INDEBTEDNESS




1.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen and Steam Supply Agreement, dated January 20, 2003 and amended as of
August 23, 2007, between Catlettsburg Refining LLC and Air Products and
Chemicals, Inc.



2.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen Supply Agreement, dated as of March 14, 2007 and amended as of October
12, 2017, between Air Products and Chemicals, Inc. and Marathon Petroleum
Company LP (formerly known as Marathon Ashland Petroleum LLC).



3.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen and Steam Supply Agreement, dated as of April 20, 2009, between
Marathon Petroleum Company LP (formerly known as Marathon Petroleum Company LLC)
and Air Products and Chemicals, Inc.



4.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
On-Site Product Supply Agreement, dated February 1, 2010, between Linde LLC and
Marathon Petroleum Company LP (formerly known as Marathon Petroleum Company
LLC).



5.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Terminal Service Agreement, dated January 31, 2013 with KM Liquids Terminals and
related Tank Lease, dated February 1, 2013 with Kinder Morgan Liquid Transport.



6.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen Supply Agreement, dated as of July 1, 2018, between Blanchard Refining
Company LLC and Praxir, Inc.



7.
On and after the Availability Date, Indebtedness outstanding under the Amended
and Restated Term Loan Agreement, dated as of June 27, 2016, as amended, by and
among Dakota Prairie Refining, LLC, as borrower, various lenders and U.S. Bank
National Association, as administrative agent, in an aggregate principal amount
not in excess of $51 million. Dakota Prairie Refining, LLC is an indirect
wholly-owned subsidiary of Andeavor.













--------------------------------------------------------------------------------






SCHEDULE 6.02


EXISTING LIENS




1.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen and Steam Supply Agreement, dated January 20, 2003, between
Catlettsburg Refining LLC and Air Products and Chemicals, Inc.



2.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen Supply Agreement, dated as of January 20, 1992 and amended as of
February 1, 2004, between Air Products and Chemicals, Inc. and Marathon
Petroleum Company LP (formerly known as Marathon Ashland Petroleum LLC).



3.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Hydrogen and Steam Supply Agreement, dated as of April 20, 2009, between
Marathon Petroleum Company LP (formerly known as Marathon Petroleum Company LLC)
and Air Products and Chemicals, Inc.



4.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
On-Site Product Supply Agreement, dated February 1, 2010, between Linde LLC and
Marathon Petroleum Company LP (formerly known as Marathon Petroleum Company
LLC).



5.
Capital Lease Obligations of a Subsidiary of the Borrower under that certain
Terminal Service Agreement, dated January 31, 2013 with KM Liquids Terminals and
related Tank Lease, dated February 1, 2013 with Kinder Morgan Liquid Transport.











--------------------------------------------------------------------------------






SCHEDULE 6.04


TRANSACTIONS WITH AFFILIATES




None.






--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Five-Year Revolving Credit Agreement identified below (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility provided for
under the Credit Agreement (including any Letters of Credit and Swingline Loans
included in, and any Guarantees made pursuant to, such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1.
Assignor:
 
 
 
[Assignor [is] [is not] a Defaulting Lender]1
2.
Assignee:
 
 
 
[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]2
3.
Borrower:
Marathon Petroleum Corporation, a Delaware corporation


 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement


 
 
 




1Select as applicable.
2 Select as applicable.


A-1

--------------------------------------------------------------------------------





5.    Credit Agreement:    The Five-Year Revolving Credit Agreement dated as of
August 28, 2018, among Marathon Petroleum Corporation, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent
6.
Assigned Interest:

Aggregate Amount of Commitment/Revolving Loans for all Lenders
Amount of Commitment/Revolving Loans Assigned
Percentage Assigned of Commitment/Revolving Loans3
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ____, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:


[NAME OF ASSIGNOR]
 
 
By:
 
 
Name:
Title:

ASSIGNEE:


[NAME OF ASSIGNEE]
 
 
By:
 
 
Name:
Title:





[Consented to and]4 Accepted:
 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Revolving
Loans of all Lenders thereunder.
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.




A-2

--------------------------------------------------------------------------------





JP MORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
 
 
By:
 
 
Name:
Title:

[Consented to:]5


 
[ISSUING BANK]
 
 
By:
 
 
Name:
Title:

[Consented to:]6
 
JPMORGAN CHASE BANK, N.A., as
Swingline Lender
 
 
By:
 
 
Name:
Title:

[Consented to:]7
 
MARATHON PETROLEUM CORPORATION
 
 
By:
 
 
Name:
Title:

 

5To be added only if the consent of an Issuing Bank is required by the terms of
the Credit Agreement (in which case, create a separate signature block for each
Issuing Bank).
6To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement.
7To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.
 




A-3

--------------------------------------------------------------------------------





ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document,
(iii) the financial condition of the Borrower, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
other Affiliates or any other Person of any of their respective obligations
under the Credit Agreement or any other Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee and satisfies the other requirements specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Assignor, the Administrative Agent, the Arrangers or any other
Lender, (v) if it is a U.S. Person, attached hereto is an executed original of
IRS Form W-9 certifying that it is exempt from U.S. Federal backup withholding
Tax, duly completed and executed by the Assignee, and (vi) if it is a Non-U.S.
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Assignor, the Administrative Agent, the Arrangers or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement and the other Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate


A-4

--------------------------------------------------------------------------------





adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the laws of
the State of New York.






A-5

--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF] BORROWING REQUEST
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
NCC5 Floor 1
500 Stanton Christiana Rd.
Newark, DE 19713
Attention: Nicholas Fattori


_____________ ____, 20___
Reference is made to the Five-Year Revolving Credit Agreement dated as of August
28, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section [2.03]
[2.04(b)] of the Credit Agreement that the Borrower hereby requests a [Revolving
Borrowing] [Swingline Loan] and, in that connection, sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section [2.03] [2.04(b)] of the Credit Agreement:
(a)    the aggregate principal amount of the Proposed Borrowing is
$_______________;1 
(b)    the date of the Proposed Borrowing is      _____________ ____, 20__ (the
“Funding Date”);2 
(c)    the Proposed Borrowing is [an ABR Revolving Borrowing] [a Eurodollar
Revolving Borrowing] [a Swingline Loan];
(d)    [such Eurodollar Revolving Borrowing shall have an initial Interest
Period of [one week] [[one] [two] [three] [six] month[s]];] [and]
(e)    the funds of the Proposed Borrowing are to be disbursed to [Account Name
and Number][.][; and]
[(f)    Issuing Bank to which proceeds of the requested Borrowing are to be
disbursed:__________________________________________].3 



1For any Eurodollar Revolving Borrowing, such Proposed Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. For any ABR Revolving Borrowing or any Swingline Loan, such Proposed
Borrowing shall be an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000, except as permitted by Section 2.02(c)
of the Credit Agreement.
2 The Funding Date must be a Business Day.




B-1

--------------------------------------------------------------------------------





The undersigned hereby certifies as follows:
(a)    the representations and warranties of the Loan Parties set forth in the
Credit Agreement (other than, if the Funding Date is after the Availability
Date, representations and warranties in Sections 3.04(b) and 3.05(a) of the
Credit Agreement) and the other Loan Documents are true and correct in all
material respects on and as of the Funding Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Funding Date such representations and warranties
continue to be true and correct in all material respects as of such specified
earlier date; provided that in each case, such materiality qualifier is not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and
(b)    at the time of and immediately after giving effect to the Proposed
Borrowing on the Funding Date, no Default has occurred and is continuing.
MARATHON PETROLEUM CORPORATION


 
 
By:
 
 
Name:
Title:










3In the case of an ABR Revolving Borrowing or a Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
of the Credit Agreement, identify the Issuing Bank that has made such LC
Disbursement.




B-2

--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF] INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
NCC5 Floor 1
500 Stanton Christiana Rd.
Newark, DE 19713
Attention: Nicholas Fattori
_____________ ____, 20___
Reference is made to the Five-Year Revolving Credit Agreement dated as of August
28, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.07 of
the Credit Agreement that it elects to [continue the Revolving Borrowing listed
below, or a portion thereof as described below] [convert the Revolving Borrowing
listed below, or a portion thereof as described below, to a different Type], and
in that connection sets forth below the terms on which such [conversion]
[continuation] is to be made. The applicable Revolving Borrowing is a Borrowing
of $____________ in principal amount of presently outstanding Revolving Loans
that are [ABR Loans] [Eurodollar Loans having an Interest Period ending on
_____________ ____, 20___].
(a)
The amount of the Revolving Borrowing to which this Interest Election Request
applies:1
 
(b)
The effective date of the election (which is a Business Day):
 
(c)
Type of Revolving Borrowing following [conversion] [continuation]:
[ABR Revolving Borrowing] [Eurodollar Revolving Borrowing]
(d)
Interest Period and the last day thereof:2
[one week] [[one] [two] [three] [six]
month[s]]





 

1 If different options are being elected with respect to different portions of
such Revolving Borrowing, specify the portions thereof to be allocated to each
resulting Revolving Borrowing and specify the information requested in clauses
(b), (c) and (d) for each resulting Revolving Borrowing.
2For Eurodollar Revolving Borrowings only. Shall be subject to the definition of
“Interest Period” in the Credit Agreement.


C-1

--------------------------------------------------------------------------------







MARATHON PETROLEUM CORPORATION


 
 
By:
 
 
Name:
Title:







C-2

--------------------------------------------------------------------------------






EXHIBIT D
[FORM OF] NOTE
Lender:    [NAME OF LENDER]
 
 
 
New York, New York
Principal Amount:    $[----------]
 
 
 
[               ], 20[  ]



FOR VALUE RECEIVED, the undersigned, MARATHON PETROLEUM CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) the principal sum of [______________ dollars
($___________)] (the “Principal Amount”), or such lesser amount as shall equal
the aggregate unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement referred to below) of the Lender to the Borrower, payable at
such times, and in such amounts, as are specified in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date such Revolving Loan is made until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.
Both principal and interest payable to the Lender under this Note shall be
payable in dollars (as defined in the Credit Agreement referred to below) to
JPMorgan Chase Bank, N.A., as Administrative Agent, to such account as it may
specify from time to time pursuant to the Credit Agreement, in immediately
available funds.
This Note is issued pursuant to, governed by and is entitled to the benefits of,
the Five-Year Revolving Credit Agreement dated as of August 28, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used herein and not
defined herein are used herein as defined in the Credit Agreement.
The Credit Agreement, among other things, contains provisions for acceleration
of the maturity of the unpaid principal amount of this Note upon the happening
of certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.


D-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.


MARATHON PETROLEUM CORPORATION


 
 
By:
 
 
Name:
Title:





D-2

--------------------------------------------------------------------------------






EXHIBIT E-1
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Five-Year Revolving Credit Agreement dated as of August
28, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (ii) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
 
 
By:
 
 
Name:
Title:
 
 
Date:
________________, 20____





E-1-1

--------------------------------------------------------------------------------






EXHIBIT E-2
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Five-Year Revolving Credit Agreement dated as of August
28, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to the Credit Agreement, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
 
 
By:
 
 
Name:
Title:
 
 
Date:
________________, 20____







E-2-1

--------------------------------------------------------------------------------






EXHIBIT E-3
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Five-Year Revolving Credit Agreement dated as of August
28, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
 
 
By:
 
 
Name:
Title:
 
 
Date:
________________, 20____





E-3-1

--------------------------------------------------------------------------------






EXHIBIT E-4
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Five-Year Revolving Credit Agreement dated as of August
28, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner's/member's
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
 
 
By:
 
 
Name:
Title:
 
 
Date:
________________, 20____





E-4-1

--------------------------------------------------------------------------------






EXHIBIT F-1
[FORM OF] INCREMENTAL COMMITMENT ACTIVATION NOTICE


JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
NCC5 Floor 1
500 Stanton Christiana Rd.
Newark, DE 19713
Attention: Nicholas Fattori
_____________ ____, 20___
Reference is made to the Five-Year Revolving Credit Agreement dated as of August
28, 2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement shall have their defined meanings when used herein.
This notice is an Incremental Commitment Activation Notice referred to in the
Credit Agreement, and the Borrower and each of the Lenders party hereto hereby
notify you that:
1.    Each Lender party hereto agrees to make a Commitment Increase in the
amount set forth opposite such Lender’s name below under the caption
“Incremental Commitment Amount.”
2.    The proposed Incremental Commitment Effective Date is _____________ ____,
20___.


F-1-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Incremental Commitment
Activation Notice as of the day and year first above written.
MARATHON PETROLEUM CORPORATION


 
 
By:
 
 
Name:
Title:

Incremental Commitment Amount
[NAME OF LENDER]
$
 
 
 
By:
 
 
 
Name:
Title:





Accepted this ____ day of
_____________, 20___.
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


 
 
 
 
By:
 
 
Name:
Title:







F-1-2

--------------------------------------------------------------------------------






EXHIBIT F-2
[FORM OF] NEW LENDER SUPPLEMENT
NEW LENDER SUPPLEMENT dated as of _________ ___, 20__ (this “New Lender
Supplement”) to the Five-Year Revolving Credit Agreement dated as of August 28,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity that is an Eligible Assignee may become a
party to the Credit Agreement with the consent of the Borrower, the
Administrative Agent (solely in the case of any entity that is not then a Lender
or an Affiliate thereof), each Issuing Bank and the Swingline Lender (which
consent shall not be unreasonably withheld, delayed or conditioned) by executing
and delivering to the Borrower and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this New Lender Supplement; and
WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Lender.
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.    The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this New Lender Supplement is
accepted by the Borrower, the Administrative Agent (solely in the case of an
undersigned that is not then a Lender or an Affiliate thereof), each Issuing
Bank and the Swingline Lender, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
in the amount set forth opposite its name in the Incremental Commitment
Activation Notice executed by it in connection herewith.
2.    The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this New
Lender Supplement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it is an Eligible Assignee and
satisfies the other requirements specified in the Credit Agreement that are
required to be satisfied by it in order to become a Lender, (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this New Lender Supplement
and to provide its Commitment on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, the
Arrangers or any other Lender, (iv) if it is a U.S. Person, attached hereto is
an executed original of IRS Form W-9 certifying that it is exempt from U.S.
Federal backup withholding Tax, duly completed and executed by the undersigned,
(v) if it is a Non-U.S. Lender, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the undersigned, and (vi) attached hereto is a completed
Administrative Questionnaire in which the undersigned designates one or more
Credit Contacts to whom all syndicate-level information (which may contain MNPI)
will be made available and who may receive such information in accordance with
the undersigned’s compliance procedures and applicable laws, including Federal
and state securities laws; (b) agrees that (i) it will, independently and
without reliance on the Administrative


F-2-1

--------------------------------------------------------------------------------





Agent, the Arrangers or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement and
the other Loan Documents, and (ii) from and after the date this New Lender
Supplement is accepted by the Borrower, the Administrative Agent (solely in the
case of an undersigned that is not then a Lender or an Affiliate thereof), each
Issuing Bank and the Swingline Lender, it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; (c) hereby irrevocably appoints the
entity named as the Administrative Agent to act as the Administrative Agent
under the Credit Agreement and the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Credit
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto; and (d) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[NAME OF LENDER],
 
 
 
 
By:
 
 
Name:
Title:

Accepted this ____ day of
_____________, 20___.
MARATHON PETROLEUM CORPORATION


 
 
By:
 
 
Name:
Title:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Swingline Lender
 
 
By:
 
 
Name:
Title:



F-2-2

--------------------------------------------------------------------------------





[_______________],
as Issuing Bank
 
 
By:
 
 
Name:
Title:

[_______________],
as Issuing Bank
 
 
By:
 
 
Name:
Title:









F-2-3

--------------------------------------------------------------------------------






EXHIBIT G
[FORM OF] FIVE-YEAR FACILITY SUBSIDIARY GUARANTEE
FIVE-YEAR FACILITY SUBSIDIARY GUARANTEE dated as of __________ __, ____ (this
“Guarantee”), by each of the entities listed on the signature pages hereof or
becoming a party hereto pursuant to Section 14.08 hereof (collectively, the
“Guarantors”), in favor of the Administrative Agent, each Lender, each Issuing
Bank (as each such term is defined in the Credit Agreement referred to below)
and each other holder of an Obligation (as such term is defined below)
(collectively, the “Guarantied Parties”).
WHEREAS, pursuant to the Five-Year Revolving Credit Agreement dated as of August
28, 2018 (together with all exhibits and schedules thereto and as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Marathon Petroleum Corporation, a Delaware
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
the Lenders and the Issuing Banks have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;
WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;
WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrower under the Credit
Agreement;
WHEREAS, the Borrower and the Guarantors have elected or are required, pursuant
to Section 9.09 of the Credit Agreement, to have the Guarantors execute and
deliver this Guarantee for the benefit of the Guarantied Parties; and
WHEREAS, capitalized terms used herein but not herein defined shall have the
meaning set forth in the Credit Agreement.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I

Guarantee
(a)    Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Obligations, whether or not from time to time reduced or
extinguished or hereafter increased or incurred, whether or not recovery may be
or hereafter may become barred by any statute of limitations, whether or not
enforceable as against the Borrower, whether now or hereafter existing, and
whether due or to become due, including principal, interest (including interest
accrued or accruing after the commencement of any proceeding under Title 11 of
the United States Code (the “Bankruptcy Code”) or any other bankruptcy,
insolvency, receivership or other similar proceeding, and interest at the
contract rate


G-1

--------------------------------------------------------------------------------





applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding), fees and costs of collection. This Guarantee constitutes a guaranty
of payment when due (whether or not any proceeding under the Bankruptcy Code
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not of collection.
(b)    Each Guarantor further agrees that, if any payment made by the Borrower
or any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, then, to the extent
of such payment or repayment, any such Guarantor’s liability hereunder shall be
and remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, this Guarantee shall have been
cancelled or surrendered, this Guarantee shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of any such Guarantor in
respect of the amount of such payment.
(c)    In furtherance of the foregoing and not in limitation of any other right
that any Guarantied Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due and payable, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for distribution
to the applicable Guarantied Parties in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided in this paragraph, all rights of such Guarantor against the
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VIII hereof.
(d)    As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (i) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, (ii) all reimbursement
obligations (including payments in respect of reimbursement of disbursements and
interest thereon) with respect to the Total LC Exposure and all obligations of
the Borrower under any Loan Document to provide cash collateral for LC Exposure,
and (iii) all other outstanding liabilities, obligations and indebtedness owing
by the Borrower to the Administrative Agent, any Lender, any Issuing Bank or any
other Indemnitee arising under the Credit Agreement or any other Loan Document,
of every type and description (whether by reason of an extension of credit,
opening or amendment of a letter of credit or payment of any draft drawn
thereunder, loan, guarantee, indemnification or otherwise), present or future,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guarantee or other instrument
for the payment of money (including any such liabilities, obligations and
indebtedness incurred after the commencement of any proceeding under the
Bankruptcy Code or any other bankruptcy, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding).


G-2

--------------------------------------------------------------------------------





ARTICLE II

Limitation of Guarantee
Any term of this Guarantee to the contrary notwithstanding, the maximum
aggregate amount of the Obligations for which any Guarantor shall be liable
shall not exceed the maximum amount for which such Guarantor can be liable
without rendering this Guarantee, as it relates to such Guarantor, subject to
avoidance under applicable law relating to fraudulent conveyance or fraudulent
transfer (including Section 548 of the Bankruptcy Code or any applicable
provisions of comparable state law) (collectively, “Fraudulent Transfer Laws”),
in each case after giving effect (a) to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable federal, state, local
and foreign laws, rules and regulations, orders, judgments, decrees and other
determinations of any Governmental Authority or arbitrator and common law,
(ii) Article III of this Guarantee or (iii) any other obligation, agreement,
undertaking or similar provisions of any security or any agreement, undertaking,
contract, lease, indenture, mortgage, deed of trust or other instrument
(excluding any Loan Document) providing for an equitable allocation among such
Guarantor and other Subsidiaries or Affiliates of the Borrower of obligations
arising under this Guarantee or other guaranties of the Obligations by such
parties.
ARTICLE III

Indemnity and Contribution
SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Article VIII hereof), the Borrower agrees that in the event a payment
in respect of any Obligation shall be made by any Guarantor under this
Guarantee, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.
SECTION 3.02. Contribution. In the event that any Guarantor (the “Claiming
Party”) shall be required hereunder to make a payment in respect of any
Obligation exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Loans and the other financial
accommodations provided to the Borrower under the Loan Documents and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor) bears to the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 14.08, the date of the supplement hereto executed and delivered by such
Guarantor), then (subject to Article VIII hereof) such Guarantor shall be
reimbursed by such other Guarantors (each, a “Contributing Party”) for the
amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought. Any Contributing


G-3

--------------------------------------------------------------------------------





Party making a payment to a Claiming Party pursuant to this Section 3.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment.
ARTICLE IV

Authorization; Other Agreements
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of any
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:
(a)    supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;
(b)    waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;
(c)    accept partial payments on the Obligations;
(d)    receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;
(e)    settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;
(f)    add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;
(g)    apply to the Obligations any payment or recovery (i) from the Borrower,
from any other guarantor, maker or endorser of the Obligations or any part of
them or (ii) from any Guarantor in such order as provided herein, in each case
whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
(h)    apply to the Obligations any payment or recovery from any Guarantor of
the Obligations or any sum realized from security furnished by such Guarantor
upon its indebtedness or obligations to the Guarantied Parties or any of them,
in each case whether or not such indebtedness or obligations relate to the
Obligations; and


G-4

--------------------------------------------------------------------------------





(i)    refund at any time any payment received by any Guarantied Party in
respect of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guarantee shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Guarantor hereunder in respect of the amount so refunded;
in each case, even if any right of reimbursement or subrogation or other right
or remedy of any Guarantor is extinguished, affected or impaired by any of the
foregoing (including any election of remedies by reason of any judicial,
nonjudicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Guarantor).
ARTICLE V

Guarantee Absolute and Unconditional
Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guarantee are
absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:
(a)    the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Credit Agreement or
any other Loan Document or any other agreement or instrument relating thereto,
or any security for, or other guaranty of the Obligations or any part of them;
(b)    the absence of any attempt to collect on the Obligations or any part of
them from the Borrower or other action to enforce the same;
(c)    any Guarantied Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111 (b)(2) of
the Bankruptcy Code or any applicable provisions of comparable state or foreign
law;
(d)    any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
(e)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations;
(f)    any use of cash collateral under Section 363 of the Bankruptcy Code;
(g)    any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;
(h)    the avoidance of any Lien in favor of the Guarantied Parties or any of
them for any reason;
(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against


G-5

--------------------------------------------------------------------------------





collecting, any Obligation (or any part of them or interest thereon) in or as a
result of any such proceeding;
(j)    failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;
(k)    any action taken by any Guarantied Party if such action is authorized
hereby;
(l)    any change in the corporate existence or structure of the Borrower or any
other Loan Party;
(m)    any defense, set-off, counterclaim, recoupment or termination (other than
a defense of payment or performance) which may at any time be available to or be
asserted by any Guarantor or any other Person against any Guarantied Party;
(n)    any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Guarantor’s obligations under this Guarantee;
(o)    any rescission, waiver, amendment or modification of, or release from any
of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee; or
(p)    any other act, omission or circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations (other than
contingent obligations in respect of Letters of Credit) not then due and payable
and as to which no claim has been made as of the time of determination).
ARTICLE VI

Waivers
Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower or
any of its Subsidiaries or the unenforceability of the Obligations or any part
thereof from any cause or the cessation from any cause of the liability of the
Borrower or any of its Subsidiaries, other than any defense of payment in full
in cash of the Obligations. In connection with the foregoing, each Guarantor
covenants that its obligations hereunder shall not be discharged, except in
accordance with Article X hereof or Section 9.09 of the Credit Agreement.
ARTICLE VII

Reliance
Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding


G-6

--------------------------------------------------------------------------------





such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.
ARTICLE VIII

Waiver of Subrogation and Contribution Rights
Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations (other than contingent obligations in respect of
Letters of Credit) not then due and payable and as to which no claim has been
made as of the time of determination) and the Commitments have expired or have
been terminated, the Guarantors shall not enforce or otherwise exercise any
right of subrogation to any of the rights of the Guarantied Parties or any part
of them against the Borrower or any right of reimbursement, indemnity or
contribution or similar right against the Borrower by reason of this Guarantee
or by any payment made by any Guarantor in respect of the Obligations. No
failure on the part of the Borrower or any other Guarantor to make the payments
required by Article III hereof (or any other payments required under applicable
law or otherwise) shall in any respect limit the obligations and liabilities of
any Guarantor with respect to its obligations hereunder, and each Guarantor
shall remain liable for the full amount of the obligations of such Guarantor
hereunder.
ARTICLE IX

Default; Remedies
The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. Upon any Event of Default, the Administrative Agent may, at its
sole election, proceed directly and at once, without notice, against any
Guarantor to collect and recover the full amount or any portion of the
Obligations then due, without first proceeding against the Borrower or any other
guarantor of the Obligations, or joining the Borrower or any other guarantor in
any proceeding against any Guarantor.
ARTICLE X

Irrevocability; Termination
Subject to any release pursuant to Section 9.09 of the Credit Agreement, this
Guarantee shall be irrevocable as to the Obligations (or any part thereof) until
the Commitments have expired or have been terminated, the Obligations have been
paid in full in cash (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made), all Letters of
Credit have expired or terminated and all LC Disbursements have been reimbursed,
at which time this Guarantee shall automatically be cancelled. Upon such
cancellation and at the written request of any Guarantor or its successors or
assigns, and at the cost and expense of such Guarantor or its successors or
assigns, the Administrative Agent shall execute in a timely manner a
satisfaction of this Guarantee and such instruments, documents or agreements as
are necessary or desirable to evidence the termination of this Guarantee. Any
execution and delivery


G-7

--------------------------------------------------------------------------------





of the instruments, documents and agreements by the Administrative Agent
pursuant to this Article X (including any release pursuant to Section 9.09 of
the Credit Agreement) shall be without recourse or warranty by the
Administrative Agent.
ARTICLE XI

Setoff
If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of any
Guarantor against any of and all the Obligations held by such Lender, such
Issuing Bank or their respective Affiliates which are then due and payable,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Guarantee and although any of the Obligations is owed
to a branch, office or Affiliate of such Lender or such Issuing Bank different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the terms hereof and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Article XI are in addition to other
rights and remedies (including other rights of setoff) which such Lender, such
Issuing Bank or their respective Affiliates may have. Each Lender and Issuing
Bank agrees to promptly notify the applicable Guarantor and the Administrative
Agent after any such setoff and application by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.
ARTICLE XII

No Marshalling
Each Guarantor consents and agrees that no Guarantied Party or any Person acting
for or on behalf of any Guarantied Party shall be under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Obligations.
ARTICLE XIII

Representations and Warranties
Each Guarantor hereby represents and warrants that the representations and
warranties as to it made by the Borrower in Article III of the Credit Agreement
(other than, after the Availability Date, the representations and warranties in
Sections 3.04(b) and 3.05(a) of the Credit Agreement) with respect to any
Borrowing or the date of issuance, amendment, renewal or extension of any Letter
of Credit, in each case on or after the date hereof, are true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or


G-8

--------------------------------------------------------------------------------





extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties are true and correct in all material respects as
of such specified earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.
ARTICLE XIV

Miscellaneous
SECTION 14.01. Successors and Assigns. This Guarantee shall be binding upon each
Guarantor and upon the successors and assigns of such Guarantors and shall inure
to the benefit of the Guarantied Parties and their respective successors and
assigns. The successors and assigns of the Guarantors and the Borrower shall
include their respective receivers, trustees and debtors-in-possession.
SECTION 14.02. Enforcement; Waivers; Amendments
(a)    No delay on the part of any Guarantied Party in the exercise of any right
or remedy arising under this Guarantee, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy, or any abandonment or discontinuance of
steps to enforce such a right or remedy, shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Guarantied Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. Failure by
any Guarantied Party at any time or times hereafter to require strict
performance by the Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any provision, warranty, term or
condition contained in any Loan Document now or at any time hereafter executed
by any such Persons and delivered to any Guarantied Party shall not waive,
affect or diminish any right of any Guarantied Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act (except by a written instrument pursuant
to Section 14.02(b)) or knowledge of any Guarantied Party, or its respective
agents, officers or employees. No waiver of any provision of this Guarantee or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by a written instrument pursuant to
Section 14.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No action by any
Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied Party’s rights and remedies or the obligations of any Guarantor under
this Guarantee. Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by the Borrower to a Guarantied Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.
(b)    None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Guarantors and the Administrative Agent with the consent of the Required
Lenders.


G-9

--------------------------------------------------------------------------------





SECTION 14.03. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guarantee shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Guarantee, or for
recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined exclusively in such New York
State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d)    Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Guarantee will affect the right of any party to this Guarantee to serve
process in any other manner permitted by law.
SECTION 14.04. Certain Terms. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights. Except as otherwise provided herein and unless the context
requires otherwise (a) any definition of or reference to any agreement
(including this Guarantee), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Credit Agreement), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth in the Credit Agreement) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Guarantee in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Guarantee, (e) with respect
to the determination of any period of time, the word “from” means “from and
including” and the word “to” means “to but excluding” and (f) reference to any
law, rule or regulation means such as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time.


G-10

--------------------------------------------------------------------------------





SECTION 14.05. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 14.06. Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 9.01 of the Credit Agreement
and, in the case of any Guarantor, to such Guarantor in care of the Borrower.
SECTION 14.07. Severability. Wherever possible, each provision of this Guarantee
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guarantee shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guarantee.
SECTION 14.08. Additional Guarantors. Each of the Guarantors agrees that, if,
pursuant to Section 9.09 of the Credit Agreement, the Borrower desires any
Subsidiary to become (or any Subsidiary is required to become) a Guarantor
hereunder, such Subsidiary shall execute and deliver to the Administrative Agent
a Guarantee Supplement in substantially the form of Exhibit A (Guarantee
Supplement) attached hereto and shall thereafter become a Guarantor for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the rights, benefits and obligations of this Guarantee.
The rights and obligations of each Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Subsidiary as a party
to this Guarantee.
SECTION 14.09. Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse the Administrative Agent and each of the other Guarantied Parties upon
demand for all out-of-pocket expenses incurred by the Administrative Agent or
any other Guarantied Party, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any other Guarantied Party, in
connection with the enforcement of this Guarantee against such Guarantor or the
exercise or enforcement of any other right or remedy available in connection
herewith or therewith.
(b)    The Guarantors jointly and severally agree to indemnify and hold harmless
each Guarantied Party and the other Indemnitees as provided in Section 9.03(b)
of the Credit Agreement as if each reference in such Section to “the Borrower”
was a reference to “the Guarantors” and with the same force and effect as if
such Guarantors were parties to the Credit Agreement.
(c)    Any amounts payable as provided in paragraphs (a) and (b) of this Section
shall be additional Obligations guaranteed hereby. All amounts due under
paragraph (a) or (b) of this Section shall be payable promptly after written
demand therefor.


G-11

--------------------------------------------------------------------------------





SECTION 14.10. Waiver of Consequential Damages. TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND WITHOUT LIMITING IN ANY WAY THE BORROWER’S AND THE
GUARANTORS’ OBLIGATIONS HEREUNDER (INCLUDING THE GUARANTORS’ OBLIGATIONS SET
FORTH IN SECTIONS 14.09(a) AND 14.09(b)) OR IN ANY OTHER LOAN DOCUMENT, NO PARTY
HERETO SHALL ASSERT, OR PERMIT ANY OF ITS AFFILIATES OR RELATED PARTIES TO
ASSERT, AND EACH PARTY HERETO HEREBY WAIVES, ANY CLAIM AGAINST EACH OTHER SUCH
PERSON (AND, IN THE CASE OF THE BORROWER OR ANY GUARANTOR, ANY GUARANTIED PARTY
AND ANY OTHER INDEMNITEE), ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTEE OR ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY, ANY LOAN OR LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREOF.
SECTION 14.11. Entire Agreement. This Guarantee, taken together with all of the
other Loan Documents executed and delivered by the Guarantors, represents the
entire agreement and understanding of the parties hereto and supersedes all
prior understandings, written and oral, relating to the subject matter hereof.
SECTION 14.12. Counterparts. This Guarantee may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart.
SECTION 14.13. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guarantee and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guarantee.
SECTION 14.14. Certain Acknowledgements and Agreements. Each Guarantor hereby
acknowledges the provisions of Section 2.16 of the Credit Agreement and agrees
to be bound by such provisions with the same force and effect, and to the same
extent, as if such Guarantor was a party to the Credit Agreement.
[SIGNATURE PAGES FOLLOW]






G-12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Guarantee has been duly executed by the Guarantors as
of the day and year first set forth above.
[NAME OF GUARANTOR]
 
 
 
 
By:
 
 
Name:
Title:





[Signature Page to Subsidiary Guarantee]

--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED
as of the date first above written:
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:
 
 
Name:
Title:





[Signature Page to Subsidiary Guarantee]

--------------------------------------------------------------------------------






EXHIBIT A TO
FIVE-YEAR FACILITY SUBSIDIARY GUARANTEE
GUARANTEE SUPPLEMENT
The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Five-Year Facility Subsidiary Guarantee dated as of [_____________ __, ___] (the
“Guarantee”), among certain Subsidiaries of Marathon Petroleum Corporation, a
Delaware corporation, listed on the signature pages thereof or becoming party
thereto pursuant to the terms thereof and acknowledged by JPMorgan Chase Bank,
N.A., in its capacity as the Administrative Agent, and the undersigned hereby
acknowledges receipt of a copy of the Guarantee. Each reference to a “Guarantor”
in the Guarantee shall be deemed to include the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Guarantee applicable to it is
true and correct on and as the date hereof as if made on and as of such date
(or, to the extent such representations and warranties expressly relate to an
earlier date, on and as of such earlier date).
This Guarantee Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.
This Guarantee Supplement shall be construed in accordance with and governed by
the law of the State of New York.
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guarantee.
IN WITNESS WHEREOF, the undersigned has caused this Guarantee Supplement to be
duly executed and of _____________ ____, ___.
[NAME OF GUARANTOR]
By:
 
 
Name:
Title:

ACKNOWLEDGED AND AGREED
as of the date first above written:
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:
 
 
Name:
Title:



